 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees' obedience to working rules, and it is clear that he toldthem to go back to work when they left their assignments. There hasbeen no instance of disobedience to these requests.Green has alsoeffectively recommended the discharge of two employees.2 In all thecircumstances of this case, including the fact that Howard wouldotherwise appear to be the only supervisor for a two-shift operation,we find that Green responsibly directed the work of the night shiftemployees, and was therefore a supervisor within the meaning of theAct.We shall therefore sustain the challenge to his ballot.As the Petitioner has obtained a majority of the valid votes cast,we shall certify it as the exclusive representative of the Employer'semployees in the agreed unit.[The Board certified International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, AFL-CIO, as the designated collective-bargaining representative of theEmployer's production and maintenance employees in the agreed-upon unit.]2 The Employer contends that no weight should be given to this because it occurredunder Howard'spredecessor,but it does not appearthat Green's duties changed signifi-cantly whenHoward took over.We therefore reject this contention.Wichita Television Corporation Incorporated,d/b/a KARD-TVandInternational Alliance of Theatrical Stage Employees &Moving Picture Machine Operators of the U.S. & Canada,Motion Picture Projectionists,LocalNo. 414, AFL-CIO.CasesNos. 17-CA-1109 and 17-CA-1153.December 1, 1958DECISION AND ORDEROn August 20, 1957, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefrom,and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs. The Respondent also requested oral argu-ment. As the record, exceptions, and briefs adequately present theissues and the positions of the parties, the request for oral argumentis denied.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers herein to a three-member panel [MembersRodgers, Jenkins, and Fanning].122 NLRB No. 37. KARD-TV223The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.1The Board has considered the Intermediate report, the exceptionsand briefs, and the entire record in the case, and hereby adopts thefindings,2 conclusions, and recommendations of the Trial Examiner,with the modifications set forth below.1.We agree with the Trial Examiner that the Respondent dis-charged Gordon Coker on May 11, 1956, because of his union activity,in violation of Section 8(a) (1) and (3) of the Act. The Respondentcontends in its brief, as it did before the Trial Examiner, that Cokerwas discharged for insubordination. The pertinent facts are these.3Coker was an assistant director under Harry Renek, the Respond-ent's production supervisor.4 About May 5, 1956, Coker became activein attempting to organize the production department. Shortly there-after, various of the Respondent's supervisors, as set forth in theIntermediate Report, began questioning employees as to union or-ganizing activities.r, One such instance-Supervisor Edwards' inter-rogation of employee Millar-is clear evidence of Respondent's in-terest in Coker's activity in organizing.' In view of the Respondent's allegations of bias and prejudice in the Trial Examiner,we have scrutinized the record with extreme care.We find nothing to support theRespondent's contention.'We note the following minor inaccuracies and inadvertences which do not affect eitherthe Trial Examiner's ultimate findings and conclusions or our agreement therewith :(1)We do not pass upon the Trial Examiner's various comments with respect to theCoker-Renek incident on May 11, to which Edwards testified.As the Trial Examinercorrectly noted, the Respondent's decision to discharge Coker had already been taken atthis time.Edwards' testimony is therefore irrelevant.(2)We do not adopt any of the Trial Examiner's comments at footnote 23, with respectto the discharge of V. L. Martin. Cf., however,N.L.R.B. v. Albert Armato and Wire hSheet MetalSpecialtyCo.,199 F. 2d 800 (C.A. 7).(3)Thereisno record support for the finding that the salary range for directorswas $75-$80.(4)Although supervisor Edwards did, as found by the Trial Examiner,speak toannouncer Jack McElrath on May 10, he did not ask for a report on the impendingunion meeting.Therefore,the Trial Examiner's statement in footnote 7, that Edwardsasked all his announcers to report, is not entirely correct.(5)The Trial Examiner erroneously states that at the Respondent'sMay 11 meeting,no one referred to the decision not to reemploy Neal.Worsham did in fact mention sucha decision.(6)At one point,the Trial Examiner states that Martin called William J. Moyer onJanuary 17.The correct date is June 17.S Our statement of facts accords substantially with that of the Trial Examiner. It isbased largely on the testimony of Coker, whose credibility was accepted by the TrialExaminer despite the Respondent's attack.In accepting the Trial Examiner's resolutionof credibility, we do not indicate agreement with all his statements. Some of these aresomewhat inaccurate or more sweeping than the record warrants,but none are ofsufficient gravity to overcome the validity of findings based in part,at least, upon observa-tion of demeanor of the witnesses.Standard DryWallProducts, Inc.,91 NLRB 544.We find that the record supports the Trial Examiner's resolutions of credibility.4Renek is clearly a supervisor within the meaning ofthe Act.5With respect to the Trial Examiner's findings in this respect, the Respondent raises,inter alia,the contention that certain of them are barred by Section 10(b) because notmentioned in the original charge and occurring more than 6 months before the amendedcharge.We do not agree, generally, with the Respondent's contention.But in any eventthere is sufficient conduct violative of Section 8(a) (1) which cannot be challenged on thisground to make any possible additional violations merely cumulative. 224DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe critical events with respect to Coker's discharge occurred inthe afternoon of May 10 and the morning of May 11. According tothe Respondent's witnesses, Renek reported to William Moyer-theRespondent's general manager-on the afternoon of May 10 thatCoker had been insubordinate to him. The insubordination consistedin Coker's having told Renek that the union was coming in, that itwould assume a large part of the running of the station, that Renekwould have to be careful in what he said to the employees, and thatCoker was going to get Worsham.'William Moyer was much per-turbed, he testified, by this report, and that evening he had a meet-ing at his home to decide what to do about this serious situation.Present were George Brown and Daniel Moyer.?At this meeting, according to the testimony of all the participants,itwas decided, on the urging of Daniel Moyer, that nothing be doneuntil all the facts Were known. Therefore, a meeting vas held the nextmorning, attended by Worsham and Renek, in addition to those pres-ent the previous evening. Renek, again according to the testimony ofthe Respondent's Witnesses, was carefully examined by Daniel Moyer.He was also asked if, after what had happened, he felt that he couldwork with Coker. He said he could not." Daniel Moyer then statedthat although the situation was delicate because of mention of theunion, the act did not immunize employees from discharge for cause.He considered that this insubordination was cause. The Respondentdecided to discharge Coker and he was in fact discharged thatmorning.The Trial Examiner rejected this defense. We agree with his ulti-mate finding, that the Respondent discharged Coker not for any in-subordination, real or fancied, but for his union activities.In so finding, we rely, as did the Trial Examiner, on the numerousinstances of interrogation occurring at this time, which demonstrate'clearly the Respondent's concern at the unionization of its employees,its knowledge that Coker was a leader in such activity, the statementaThe Respondent's production supervisor, Renek's immediate supervisor.The Respondent's president and attorney-treasurer, respectively.Renek did not testify.He had left the Respondent's employ in August 1956, and wasnot in Kansas 'at the time of the hearing. The Respondent, at the outset of thehearing,sought leave to take his deposition.This was not granted. Instead, the Trial Examinergranted a subpena for Renek. On the last day of the hearing the Respondent, which hadstillnot located Renek, renewed its request to take his deposition.The Trial Examinerinquiredwhat efforts the Respondent had made to locate Renek.Upon learning thelimited extent of those efforts he denied the request, but at the same time informed theRespondent that his ruling could be appealed at once to the Board. The Respondent didnot do so, and now urges that the Trial Examiner's ruling was prejudicial error.We do not agree.Knowing as it must have, that Renek was central to its defense,the Respondent slid not, in our opinion, show due diligence in locating him.We there-fore hold that the Trial Examiner did not abuse his discretion in denying the request totake Renek's deposition, and affirm his ruling.Cf.Vogue-Wright Studios, Inc., 76NLRB773, 778;Roure-Dupont Manufacturing,Inc.,93 NLRB 1240,enf. as modified on anotherpoint, 199 F. 2d 631 (C.A. 2). BARD-TV225by Renek 9 that William J. Moyer had said the Respondent had toeliminate the union, and Sbarra's call to Coker. Against this back-ground, it is clear that the Respondent seized upon insubordinationas a pretext to rid itself of an active union adherent, in violation ofSection 8(a) (1) and (3). We so find.102.We agree with the Trial Examiner that the discharge of FrankNeal on May 11, 1958,11 violated Section S (a) (1) and (3) of the Act.The Trial Examiner's findings here are supported by his credibilityfindings, which are strongly attacked by the Respondent. Althoughthe Trial Examiner has inadvertently misstated some minor mattersof fact,l2 his credibility findings, in our opinion, are adequately supported by the record. We therefore find the discharge of Neal viola-tive of Section 8(a) (3) of the Act.3.The Respondent contends that the strike which began on June2 was caused by its refusal to bargain with the Union, and as thatrefusal was not violative of the Act, the strike was economic. TheGeneral Counsel contended, and the Trial Examiner found, that thestrikewas caused in substantial part by the discriminatory dis-charges of Coker and Neal, and was therefore an unfair labor practicestrike.We agree with the Trial Examiner.13 Although the strike did notbegin until. after the Respondent's refusal to meet with the Union, itdoes not at all follow that the Respondent's refusal to bargain was theonly reason for the strike. To the contrary, the record establishes thatthe employees, at their prestrike meeting, were concerned about thedischare; and placards carried by the pickets from the very begin-inClearly admissible as an admission against interest.1oThere is a seeming inconsistency in the Trial Examiner's findings with respect toCoker's alleged insubordination.Itwill have been noted that the Trial Examiner hascredited Coker's denial that he made the alleged insubordinate remarks.Nevertheless hisrationale at times sounds as if he credits the Respondent's testimony as to what it wastold by Renek, which is obviously contrary to Coker's credited denial.First, we note thatRenek, who alone could have resolved the issue, did not testify. Second, we believe, aswe have found above, that the Trial Examiner's underlying reasoning is that theRespondent simply alleged insubordination as a pretext and for that reason he found itunnecessary to resolve the apparent inconsistency.11The Trial Examiner in his concluding findings refers in the alternative to the dis-charge or the refusal to reinstate Neal on this date, but in his conclusions of law he findsa discharge.We agree. In this connection, the Respondent argues that Section 10(b)bars it finding that Neal was refused employment because the relevant charge allegedonly it discharge, relying onKnickerbocker Mannfactnring Company, Inc.,109 NLRB 1195.Our finding herein disposes of that argument, but in any event we do not believe thatKnickerbockercompels the Respondent's conclusion, in the circumstances of this case.1" It is not at all clear that Neal first spoke to William J. Moyer on May 8, as found bythe Trial Examiner.May 6, as urged by the Respondent, is more likely. The point,however, is not material and does not affect our agreement with the Trial Examiner'sultimate conclusion.Similarly, the Trial Examiner relies on the fact that Renek toldHanson that Neal had been discharged because of his union activities.The Respondentcorrectly excepts to this ; the record shows that Renek made such a statement to Cokerrather than Hansen, and this was testified to by McOsker, a, witness generally creditedby the Trial Examiner.11We find it unnecessary, in the circumstances of this case, to adopt the Trial Examiner'sdictum that bargaining here included an attempt to remedy the discharges as grievances.505395-59-vol. 122-16 226DECISIONSOF NATIONALLABOR RELATIONS BOARDping of the strike show their concern with, and their protest of, thedischarges.14We therefore find that the strike was an unfair laborpracticestrike.It follows that, as unfair labor practice strikers,the employeeswere entitledto reinstatement upon their unconditional application,without regardto any replacements that may have been hired,unlessthey had forfeitedthat rightby their conductduring thestrike. TheRespondent contends that such conduct did occur and to such anextent that it may be attributed to all the strikers.As did the TrialExaminer, we reject this contention.We do not believe it necessary to repeat the Trial Examiner's de-tailed consideration of the numerous items of alleged misconducturged by theRespondent.Where the conduct is attributable to iden-tified strikers,it is in most instances so minor as to verge on thefrivolous; in any event, none of the conduct by specified strikersaffords a basis for denial of reinstatement.The rest of Respondent'scase in this respect is founded on its belief that any untoward eventoccurring during the strike is to be imputed to the strikers.It offeredtestimony to establish that it had decided that this was a tenableposition underRubin Bros.'15and was in fact the basis for its denialof reinstatement to all the strikers.InRubin Bros.the Boardheld thatwhen an employer had estab-lished itsgood-faithbelief that strikers had engaged in misconduct,it then became incumbent upon the General Counsel to prove thatthe strikers had not, in fact,engaged insuch conduct.We adhere tothat rule, but we think that a good-faith belief must be establishedby somethingmore than the Respondent has shown here. It has not,in our opinion,for example,established a connection between anyindividual striker or group of strikers and any specific conduct ofsufficientgravity towarrant a denial of reinstatement.What theRespondent has shown is that many things happenedduring thestrike many of which are common to strikes and picketing generally,which it was convinced must have been done by the strikers to harassit.And on this basis the Respondent would deny reinstatement to allstrikers.We do not believe that strike conduct, simply by being thus14For this reason, we cannot agree with the Respondent's reliance onWinter Garden,Citrus Products Cooperative v. N.L.R.B.,238 F.2d 128(C.A. 5), enfg., as modified, 114NLRB 1048. In that case, the timing of the union's allegations persuaded the court thatit was attempting to alter the real reason for the strike by conduct after the strike hadbegun.But here all conduct from the outset of the strike is consistent with, and supports,the conclusion that the discharges were an effective cause of the strike.It thereforefollows that,as the Respondent's unfair labor practices were a contributing cause of the:strike,the strike is an unfair labor practice strike. See for example,N.L.R.B, v. WoosterDivision of Borg-Warner Corporation,230 F. 2d 898(C.A. 6), modified on another pointat 356 U.S. 342.15RuliinBros.Footwear,Inc.,99 NLRB 610, enf. denied 203 F. 2d 486(C.A. 5).With due respect for the Court of Appeals for the Fifth Circuit, we nevertheless adhereto our opinion in that case until such time as the Supreme Court may determine the issue. KARD-TV227characterized, is sufficient of itself to establish an employer's goodfaith.We hold, therefore, that reinstatement cannot be denied on sucha basis. Accordingly, we reject the Respondent's contention.THE REMEDYAs noted in the General Counsel's exceptions, although the TrialExaminer found that an unconditional application for the rein-statement of E. W. Price and Robert W. Fitzmorris had been madeon December 6, 1956, he inadvertently omitted any provision forthem in his remedy and recommended order.16 We have thereforeincluded them.ORDERUpon the entire record in the case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Wichita Tele-vision Corporation, Incorporated, d/b/a KARD-TV, Wichita, Kan-sas, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Alliance of Theat-rical Stage Employees & Moving Picture Machine Operators of theU.S. & Canada, Motion Picture Projectionists, Local No. 414, AFL-CIO, or any other labor organization, by discriminating in anymanner with regard to the hire and tenure of employment or anyterm or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, or to join or assist International Allianceof Theatrical Stage Employees & Moving Picture Machine Operatorsof the U.S. & Canada, Motion Picture Projectionists, Local No. 414,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or mu-tual aid or protection, or to refrain from any such activities.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :18The General Counsel excepts also to the Trial Examiner's failure to find specificallythat employees Millar, McCabe, Meosker, and Smoot made individual requests for re-instatement.It is true that such requests were made, but as we have found that a priorrequest had been made on their behalf by the Union, this will not alter the terms of ourorder herein.The General Counsel also excepts to the Trial Examiner's failure to find that employeeMenefee was discriminated against when her request for reinstatement was denied at atime when she had not been permanently replaced.The Trial Examiner found thatMenefee had been temporarily replaced but that such a replacement could not be con-sidered permanent.As we have found Menefeeto be anunfair labor practice striker,resolution of this issueis unnecessary. 228DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Offer to Gordon C. Coker, Frank Neal, and to each of thoseunfair labor practice strikers listed in Appendix A attached heretoimmediate and full reinstatement to his former or substantially equiv-alent position, without prejudice to his seniority or other rights andprivileges, discharging if necessary any employee hired on or afterJune 2, 1956, and make each of them whole, in the manner set forthin the section of the Intermediate Report entitled "The Remedy," asmodified by the section of this decision entitled "The Remedy" forany loss of pay resulting from the Respondent's discriminationagainst him.(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all. payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back paydue and the rights of employment under the terms of this recom-mendation.(c)Post in conspicuous places at the Respondent's studio andtransmitter inWichita, Kansas, including all places where noticesto employees are customarily posted, copies of the notice attachedhereto marked "Appendix B." 17 Copies of said notice, to be fur-nished by the Regional Director for the Seventeenth Region, shall,upon being duly signed by the Respondent's representatives, be postedby it, as aforesaid, immediately upon receipt thereof and maintainedfor at least sixty (60) consecutive days thereafter. Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for the Seventeenth Region,within ten (10) days from the date of this Order, as to Nvliat stepsthe Respondent has taken to comply herewith.IT In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX AK. Darell ColeJoseph J. GoulartVirginiaL. KrkosskaJack McElrathEdgarL. MillarE. W. PriceLeeland D. DaleyJack H.HansenClifford E. McCabeDarrell E. McOskerL. Lee ParsonsRobert W.FitzmorrisKenneth E. CarterPeggyM. DaltonMarlow D. HippenMarilyn G. MenefeeRussellW. Smoot KARD-TVAPPENDIX BNOTICE TO ALL EMPLOYEES229Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, 1947, we hereby notify our employees that:WE WILL NOT discourage membership in International Allianceof Theatrical Stage Employees and Moving Picture MachineOperators of the U.S. & Canada, Motion Picture Projectionists,Local No. 414, AFL-CIO, or any other labor organization, bydiscriminating in any manner against our employees in regard totheir hire or tenure of employment or any term or condition oftheir employment.WE WILL NOT in any manner interfere with, restrain, or coerce,our employees in the exercise of their rights to self-organization,to form labor organizations, to join or assist International Alli-ance of Theatrical Stage Employees and Moving PictureMachine Operators of the U.S. & Canada, Motion Picture Pro-jectionists, Local No. 414, AFL-CIO, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurposes of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.WE WILL offer to each of the employees listed below immediateand full reinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rights andprivileges, and will make each of them whole for any loss of payhe may have suffered as a result of the discrimination againsthim.Gorden C. CokerK. Darell ColeJoseph J. GoulartVirginia L. KrkosskaJack McElrathEdgar L. MillarE. W. PriceFrank NealLeeland D. DaleyJack H. HansenClifford E. McCabeDarrell E. McOskerL. Lee ParsonsRobert W. FitzmorrisKenneth E. CarterPeggy M. DaltonMarlow D. HippenMarilyn G. MenefeeRussellW. SmootAll our employees are free to become or remain members of Inter-national Alliance of Theatrical Stage Employees and Moving Picture 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDMachine Operators of the U.S. & Canada, Motion Picture Projection-ists,Local No. 414, AFL-CIO, or any other labor organization.WICHITA TELEVISIONCORPORATION,INCORPORATED,d/b/a LARD-TV,Employer.Dated----------------By----------------------------------=(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on May 15, 1956, in Case No. 17-CA-1109 and a chargefiled in Case No. 17-CA-1153 on December 26, 1956, by International Allianceof Theatrical Stage Employees & Moving Picture Machine Operators of the U.S.& Canada, Motion Picture Projectionists, Local No 414, AFL-CIO, hereinafterreferred to as the Union or IATSE, the General Counsel of the National LaborRelations Board, herein called respectively the General Counsel' and the Board,by the Regional Director for the Seventeenth Region (Kansas City, Missouri),issued its consolidated complaint against Wichita Television Corporation, Incorpo-rated,d/b/a KARD-TV, herein referred to as the Respondent or KARD orKARD-TV, alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8(a)(1)and (3), and Section 2(6) and (7) of the Labor Management Relations Act, 1947,61 Stat 136, herein called the Act.Copies of the charges, the order consolidatingcases, and the complaint together with notice of hearing thereon were duly servedupon the Respondent and the Union.The Respondent duly filed its answerwherein it admitted certain allegations ofthe complaint but denied the commission of any unfair labor practices.Respond-ent's answer further affirmatively alleged that it had refused to reinstate or reem-ploy either the two individual employees allegedly discriminatorily discharged orthe strikers "for the reason each of said persons had been permanently replacedand for the reason that each of said persons had committed acts of violence andmisconduct, and threats thereof, against employer and the public during the periodfrom June 1, 1956 (May 10, 1956, in the case of Gordon C. Coker) to on orabout July 20, 1956, and encouraged, abetted, and were sympathetic with, suchacts and threats committed by others in said group of persons during said periodof time."Pursuant to notice a hearing thereon was held at Wichita, Kansas, from May 20through 29, 1957, inclusive, before the duly designated Trial Examiner.All partiesappeared at the hearing, were represented by counsel and afforded full opportunityto be heard, to produce, examine and cross-examine witnesses, to introduce evi-dence material and pertinent to the issues, and were advised of their right to argueorally upon the record and to file briefs and proposed findings and conclusions orboth.On or before July 1, 1957, briefs were received from the General Counseland the Respondent,Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleged,the answer admitted,and theTrialExaminer finds, thatWichita Television Corporation, Incorporated, d/b/a KARD-TV, is a corporationwith its principal place of business located atWichita,Kansas.It is engaged in1 This term specifically includes the attorney appearing for the General Counsel at thehearing. KARD-TV231the television broadcasting business.Respondent's revenue exceeds$200,000 an-nually.The Respondentisengaged in commerce within the meaning of Section2(6) and (7) of the Act.IL THE LABOR ORGANIZATION INVOLVEDInternational Alliance of Theatrical Stage Employees&Moving Picture MachineOperators of the U.S. & Canada,Motion Picture Projectionists,Local No. 414,AFL-CIO,isa labor organization admitting employees of the Respondent tomembership.III.THEUNFAIR LABOR PRACTICESA. The factsAs noted the Respondent is a corporation.The active operating heads of thiscorporation are George Brown, its president; William J. Moyer, its vice presidentand general manager; and Daniel M. Moyer, its secretary and treasurer. In theyear 1955, the Respondent received permission from the Federal CommunicationsCommission to construct and operate a TV station in Wichita, Kansas.On Sep-tember 8, 1955, it executed a written labor agreement with the InternationalBrotherhood of Electrical Workers covering the operation of the transmitter stationso constructed.This written contract formalized a prior oral arrangement betweenthese same parties.In the latter part of 1955, after a short period of operation as an independentlocal TV station, KARD-TV, as the Respondent is known in television circles,began expanding.One of its first moves was to hire Don Sbarra from an Amarillo,Texas, television station as its sales director and, subsequently, also a vice presi-dent.Through Sbarra the Respondent recruited and hired Robert Edwards Leach(known professionally as Bob Edwards)2 as chief announcer and Harry Renek asproduction supervisor as well as a number of directors and cameramen from thisAmarillo station.Other similar employees were hired from television stations inLubbock, Texas, Carlsbad, New Mexico, and Hutchinson, Kansas?ThroughSbarra and Renek cameraman Gordon C. Coker, among others, was employed byKARD as a director working under the direction and supervision of Renek. Cokercommenced his employment at KARD about the first of January 1956.The Respondent introduced a great deal of evidence to the effect that all hiringand firing at KARD had to be cleared by Moyer or George Brown. It was ad-mitted that Sbarra, Bob Edwards, and Renek could effectively recommend suchaction.The evidence was conclusive that these three individuals in fact inter-viewed prospects and notified them of their hiring by Respondent.The authorityof Renek and Bob Edwards in this regard is shown by the following interofficememorandum dated February 6, 1956, and signed by Sam Worsham, KARD pro-duction manager:FEBRUARY 6,1956.To: Harry RenekBob EdwardsDon FryersFrom: Sam WorshamAs a matter of administrative practice, please be certain that I am advisedinwriting concerning your actions in hiring, firing, promoting, and change-of-jobs-assignments of personnel in your department.This practice is in no way intended to reduce your full authority to hire,fireor assign your people. It is necessary, however, in order that I mightadvise Accounting of any changes in our payroll and department budgets.(Signed)SAM.Subsequent memos in evidence proved the full exercise of this authority by bothRenek and Edwards. In Respondent's memorandum of May 11, 1956, to allKARD employees signed by Moyer the Respondent referred to Renek, withoutnaming him, as "a representative of management."The evidence leaves no doubt,and the Trial Examiner finds, that Sbarra, Renek, Edwards, and Sam Worsham,among others, were at all times material supervisors within the meaning of the Act.2Hereinafter referred to as Bob Edwards.31n fact, William J. Moyer, who will be referred to as Moyer throughout this reportin order to distinguish him from his brother Daniel M. Moyer, Respondent's secretary andtreasurer, testified that the Hutchinson station manager became, in Moyer's phrase, "putout with" Moyer because HARD had hired so many of that station's employees. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs noted heretofore, Coker was hired from the Amarillo, Texas, station throughSbarra and Renek and began working as a director at KARD about January 1,1956.For an unknown length of time Frank Neal had been employed by KARD butresigned on May 1, 1956.On May 8, 1956,4 Neal applied to Moyer for reem-ployment at Moyer's home and was told by Moyer to see Renek as his reemploy-ment would be "up to Renek." At the same time Moyer also asked Neal to haveRenek telephone Moyer when he, Neal, saw Renek.Neal saw Renek that sameevening, informed him that he, Neal, wished reemployment and asked Renek totelephoneMoyer which Renek proceeded to do.During this telephone conversa-tion Renek referred to Neal's request for reemployment, then stated "we have afellow who is kind of dragging his feet."and that he, Renek, thought hewould have Neal "come back Sunday," May 13. Subsequently during his conver-sation with Renek, Neal asked when he should return to work.Renek told him"yes, come back Sunday around noon." 5ThereafterRenek spread the news throughout the KARD station that Nealwould return to work the following Sunday, May 13.To retrogress a moment, sometime about March 1956, the Respondent suddenlydischarged an employee named John Jennings.The following day Renek askedDirector Jack Hansen "do you know why Jennings was fired?"When Hansenanswered in the negative, Renek replied "because he was trying to start a unionhere and I was told to let him go." Then Renek asked whether Hansen had heardany union talk in the studio.Hansen stated that he had heard union talk in everyTV station he had ever worked in but had heard nothing definite about it at KARD.About May 5, some of the KARD production employees became interested intrying to improve the wages and working conditions around the station wherefloormen and cameramen were being paid about $55 to $60 a week and directorsabout $75 to $80.Gordon Coker became the leader, or, as the Respondent'sbrief phrases it, the "quarterback," of the group seeking unionization.He talkedto his fellow employees and distributed union authorization cards to them.About May 10, the production department employees decided to hold a unionorganizational meeting with the union attorney at midnight (12:01 a.m.) May 11.About 1 p.m. May 10, Renek, who as production supervisor was Coker's imme-diate superior, asked Coker if Coker "had heard anything about this union busi-ness going on."When Coker denied having any such knowledge, Renek said"well, if you hear anything, let me know because Mr. Moyer said we have to getrid of them" and added "you remember what happened to John Jennings, he gotfired for union activities."SometimeafterCoker's work had ended about 1 p.m. on May 10, Neal metCoker, apparently by chance, in the KARD studio and remarked to Coker thathe had heard about a union. Coker promptly suggested that they take an auto-mobile ride during which he told Neal about the organizationalactivitiesgoingon at the station.While driving around downtown Wichita around 3:30 p.m., Neal and Cokerpassed Renek driving his automobile.Renek flagged them down.After parkingback of Neal's car, Renek called Neal to his (Renek's) auto where Renek inquired"what do you know about thisunion?"Neal stated that Renek must have heardthatNeal was returning to work in order to organize a union to which Renekstated "it kind of looks that way."When Neal protested that he could not organ-izewithout having returned to work, Renek said "we have got to havethe namesof the people who are organizing, behind this."Neal again protested that hecould giveno names ashe did not know not having even gotten back to work.Renek answered that "we have got to get this stopped" and that it looked "badfor Neal."Neal inquired if that mean that he was fired before he started.Renekapparently did not answer this directly but ordered Neal to get the names of theorganizersand give them to him.Neal promised to keep his ears open.Withthat promise the conversation ended.Following this conversation Neal returned to the station where he saw Moyerand told him that Renek had stated that it looked like Neal wasreturning to4 All dates herein are in the year 1956, unless otherwise specified.cMoyer testified that he referred Neal to Renek on Sunday, May 6, that he andWorsham discussed the matter of Neal's reemployment on May 8, and "unanimously"decided not to rehire Neal.Moyer admitted, however, that he failed to notify eitherRenek, Neal, or anyone else of this "decision" of May 8, prior to the meeting of May 11,when the officers decided not to "reemploy" Neal.Moyer attempted no explanation forthis 3-day delay.The Trial Examiner is convinced that Moyer was at least confusedand unreliable in his testimony about the events in the 'Neal episode. KARD-TV233work in order to organize a union.Moyer agreed that it looked that way.Where-upon Neal inquired if that meant that the Respondent could not use him.Moyeranswered "I did not say that."As he left Moyer's office, Neal saw Worshamwho told him that he was glad that Neal was returning to work at the station.Worsham continued on into Moyer's office as Neal departed .6Between 3 and 4 o'clock that afternoon, announcer Edgar Millar approachedhis good personal friend and supervisor, Bob Edwards, in the alley behind thestudio and inquired if they could have a private, confidential talk because he,Millar, wanted advice on matters concerning the Respondent which Millar thoughtcould be used against his fellow employees.When Edwards agreed, Millar toldhim about the union organizational effort going on in the studio and that he,Millar, had been asked to join the Union.During a conversion of some consider-able length in which Millar's responsibilities to the Respondent and to his col-leagues were discussed fully and frankly, Millar informed Edwards that there wasgoing to be a union organizational meeting that night which Millar was going toattend.Edwards asked "well, would you let me know what happens at the meet-ing?"Millar agreed to do so.As the two parted Edwards inquired if Coker werethe person who had solicited Millar.Millar agreed that he had been.Shortly thereafter Edwards went to the announcer's booth in the studio wherehe engaged announcer Jack McElrath in a conversation somewhat similar to thathe had held with Millar, during which McElrath also informed Edwards aboutthe organizational meeting scheduled for that evening.Edwards again requesteda report on the meeting.Sometime between May 5 and 10, Edwards came into the announcer's boothwhile announcer Darrell McOsker was on duty and inquired if McOsker "hadheard of any union activity going on throughout the station."AfterMcOskerhad answered in the negative, Edwards instructed him that if McOsker shouldhear of any union talk circulating around the studio, he, Edwards, would appre-ciate it if McOsker would inform him about such talk.?Between 4:30 and 5 o'clock on the afternoon of May 10, Moyer invited DirectorJack Hansen into Moyer's office where Moyer asked "well, Jack, what do youthink about unions?"When Hansen answered that he would like to be a memberof the Directors Guild, Moyer limited his question specifically to IATSE andasked why the employees of the production department at KARD wanteda union.Hansen admitted being prejudiced againstIATSE forreasons he made known toMoyer.Moyer then inquired as to what Hansen personally would do on theunion matter, to which Hansen answered that, if the station went union, he wouldgo union too, which concluded the interview.8Between 4:30 and 6 o'clock that same afternoon of May 10, Sales DirectorSbarra telephoned Coker at Coker's home and inquired if Coker "had heard any-thing about IATSE."When Coker asked what IATSE was, Sbarra answered that"it is a union that is trying to get in here and we have to stop them."WhenCoker denied having any knowledge, Sbarra said "OK" and concluded the con-versation.8About thissametime, 5 or 6 p.m., Renek reported to Moyer at the studio.According to Moyer's testimony, Renek reported to him at this time as follows:8Moyer denied ever having seen Neal after Neal requested reemploymentof him onMay 6 [Moyer's date] at Moyer's home.Worsham did not deny having congratulatedNeal on hisimminentreturn to work.aAccording to Edwards' testimony, he made no report of this information to anyone inauthority at HARD. In view of the care with which Edwards had asked each of hisannouncers to make reports to him, this is somewhat difficult to believe.As Edwardsadmittedly was a supervisor, his knowledge is attributable to the Respondent.8Moyer did not deny having this conversation with Hansen so that it is clear thatMoyer had information by this time on May 10 of the organizational efforts of IATSE atRespondent's station-despite Moyer's testimonial denial of such knowledge.9In histestimony Sbarra acknowledged having made this telephone call to Coker butcontended that he had made the telephone call due to his paternalistic feeling of re-sponsibility for the welfare of those employees, including Coker, whom he had beeninstrumental in bringing toWichita and further testified that his conversation withCoker began with "What do you say, Coker, what is the matter?" and the "usual con-versation along thatline"of business and family health.Sbarra had to admit on cross-examination that this telephone call was the only one he had ever made to the Cokerssincetheir arrival in Wichita early in January. It is noteworthy that Sbarra was notasked to deny Coker's testimony specifically and did so only inferentially at most.Sbarrawas a glib, smooth, but unconvincing, witness. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well, as I recall, it was on, between 5 and 6 o'clock on May the tenthwhen Renek came into my office and said that he had a very bad situationwith Coker,and I said,well,what is it, and he said,well, this afternoonaround noontime that Coker had approached him and told him that the unionisgoing to come in and that they were going to do the hiring and firing,that the company wouldn'thave anything to do with it, and he further toldhim-Coker further told Renek-that Renek was going to have to be verycareful the way he dealt with the employees in the production department,and he was going to have to be very careful what he said to them and he-Coker also told Renek-that he was going to get Sam Worsham,in substance,thiswas the report that Renek gave me, and-After hearing Renek's report,Moyer said"Harry, there has been mention of aunion here.tome, it sounds as though it is a serious situation.Idon'twant you to do anything...Iwill have to confer with"George Brown andDanielMoyer,the other managing officers.AlthoughMoyer claimed that thisreport constituted the first time he had heard anything about a union in the studio,he denied during his testimony that he had made any inquiry of Renek or anyoneelse about the union allegedly involved or the extent of its organizational campaign.In view of Moyer's admitted consternation over the mere mention of a union, theTrial Examiner is unable to credit Moyer's denial.Upon arriving at his home that evening,Moyer telephoned Daniel Moyer, re-peated the Renek report,toldDan Moyer that"there was some mention of unionin it,"that he, Moyer, was"disturbed"and "very, very concerned"about the mat-ter and wanted,indeed insisted,upon meeting with his fellow officers that sameevening.The three officers did meet at Moyer's home promptly after dinner whenMoyer again reiterated the Renek report "with the mention of union in it" andwhere, after a short discussion of what Respondent could do, it was decided tohold a meeting"first thing in the morning" so as to get a firsthand account fromRenek because, according to Daniel Moyer, the mention of the union created "avery sensitive situation" "too delicate"for any legal evaluation to be made withoutknowing the"exact facts."At midnight that night,as previously scheduled,23 members of the productiondepartment personnel,a large majority thereof, met with Attorney Cranmer of theUnion, drafted and executed a letter dated May 11, which was mailed to Moyer,special delivery return receipt requested,early that morning.On May 11, Coker reported at the studio as per his schedule about 6 o'clock inthemorning.When Renek arrived around 7 o'clock, he asked Coker "what isgoing on around here,Iwas down here last night and nobody was around?"Coker stated that they had had a meeting last night whereupon Renek asked whatNeal had said about him, Renek To this Coker answered that he understood fromNeal that Renek was threatening Neal's job.Renek retorted "what a buddy, I'lldrive him through a wall" and commented that, after he, Renek,had asked Nealsome questions the previous afternoon,Neal had returned to the station and toldWorsham and Moyer that Renek had been threatening Neal's job.Ten minutes or so later Renek returned and inquired of Coker whether theUnion would interfere with Renek's management of the production employees.Coker answered in the negative saying that "we wanted to get some good workingconditions and be able to negotiate with Bill Moyer on good terms."After com-menting that "Moyer had brought it on himself,"Renek departed.Renek returnedtoCokera few minutes later and inquired if he, Renek,could join the Union.After originally saying yes,Coker reversed his opinion on the ground that Renekwas a part of management and, therefore, ineligible.About 8:30 a.m. Coker noticed Renek and Moyer in conference.About this same time, 8:15 or 8:30 a.m., according to the Respondent's evidence,Moyer, George Brown,DanielMoyer,Worsham,and Renek gathered in Moyer'soffice at the studio for the conference which had been decided upon by the officersthe previous evening.DanielMoyerhad Renek repeat the story of his conversa-tion with Coker which,as described by Daniel Moyer during his testimony, wasalmost verbatim with the Moyer description quoted above.loAfter hearing Renek,DanielMoyer asked Renek"do you believe that after having had these remarksmade to you that you can work with him effectively and give him orders andsuggestions which will be carried out?"Renek did not think so.Upon inquiryWorsham agreed with Renek.DanielMoyer then gave his legal opinion.After10The testimony of Moyer, Daniel Moyer,George Brown,and Worsham in their in-dividual descriptions of the Renek report were rather startling in their almost verbatimsimilarity. KARD-TV235warning "there are cases in which the employer might want to interfere with those[union] activities but not lead anybody to believe that he was so interfering," theemployer would discharge the employee for some "minor act of insubordination"as a coverup to accomplish his purpose through subterfuge and further that nomatter what the Respondent did in this case it would probably be challenged,DanielMoyer opined that, unlike a case of some "minor act of insubordination"such as "where some employee might make a remark once like `oh, yeah?'"" tohis superior, where, as here, a "major act of insubordination" which interfered withthe "special relationship" existing between director and production supervisor,thereby preventing the proper accomplishment of the work of the employer, wascommitted, the Respondent would be justified in summarily discharging the em-ployee even where this situation had been complicated and made "delicate" by themention of a union.The group thereupon decided to discharge Coker.DanielMoyer was instructed to prepare a memorandum of explanation of the dischargefor distribution to the KARD employees.As Daniel Moyer started to leave themeeting, Renek asked "what about Neal?"DanielMoyer inquired "well, whatabout Neal?"Renek explained that Neal wanted to return to work.Daniel Moyerexpressed the opinion that he, Daniel Moyer, had had all he wanted of Neal asNeal had been a "constant bother" to him.After a short discussion Moyer stated"well Harry, forget about any rehiring of Neal." 12DanielMoyer then departedin order to prepare the memorandum.So far as the Respondent's evidence shows, no one at this conference made anyinquiry regarding the Union mentioned in the alleged Coker-Renek conversationor about its organizational progress.The Respondent's officers professed ignoranceof these matters during their testimony until the arrival of the Union's May 11letter at the studio subsequent to this conference. In view of the obvious con-sternation and concern caused by the mere mention of the word "union" amongthe Respondent's officers, this reticence appears at least unusual.According to the testimony of Edwards as a witness for the Respondent, hearrived at the studio between 9:30 and 9:45 a.m. on May 11. Edwards testifiedthat, as he was passing the water fountain in the studio area on his way to theadministrative section in the front portion of the station, he heard Coker say toRenek, in the presence or three or four employees, "when the Union came inthey would take over the operations of the production department and that Renekhad better toe the mark," or, as he testified on cross-examination nine pages ofthe transcript later, "look, Harry, when the Union comes in here we will take careof running the production department, all the hiring and firing, and you better doas we dictate."This was the entire portion of the conversation between the twowhich Edwards heard as he passed the group without stopping.Although Edwardstestified that he considered the remarks "exceedingly serious" and enough to "war-rant immediate discharge," he, a supervisor with authority to affect a discharge,did not stop to hear more of the conversation and failed to report the incidentto anyone until after he had sat back-to-back with his superior, Worsham, for 20minutes when he turned around and remarked to Worsham that he had heardCoker "fussing" at Renek.13Sometime in the neighborhood of 10 a.m. the letter composed and executed atthe Union's midnight meeting arrived by special delivery at the Respondent's studio.At Coker's suggestion the receptionist took the letter from the mailman to Moyer,the addressee, for his signature upon the return receipt.The letter read as follows:MAY 11, 1956.Mr. WILLIAMJ.MOYER,WICHITA TELEVISION CORP.,INC.,KARD-TV,218 NorthBroadway,Wichita, Kansas.DEAR MR. MOYER:The Radio&Television Department of the InternationalAlliance of Theatrical Stage Employees & Moving Picture Machine Operatorsof the United States and Canada,AFL-CIO hasbeen selected and designated1zOn page 961 of the transcript the above-quoted remark was incorrectly transcribedas "oh, yell." It is hereby corrected as above found.'a If, as Moyer testified, he and Worsham had decided on May S "unanimously" not toreemploy Neal, it is as amazing that neither of these individuals mentioned that unani-mous decision at this time as it was that neither of them had passed the news of thatunanimous decision on to either Renek or Neal prior hereto.13 For reasons expressed hereinafter, the Trial Examiner is convinced and finds thatthis conversation never took place. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDby the following named employees as the bargaining representative to bargainfor them collectivelyconcerningwages, hours and working conditions:1.Ken Carter-Staff Director2. Jack Hansen-Staff Director3.Bob Fitzmorris-StaffDirector4.Gordon Coker-Staff Director5.Joe Goulart-News-reel Cameraman6.Roger Klucas-Staff Announcer and Comm. Talent7.DarrellMcOsker-Staff Announcer and Comm. Talent8.Edgar Millar-Staff Announcer and Comm. Talent9. Jack McElrath-Staff Announcer and Comm. Talent10.K. Darrell Cole-Film Editor11.L Duane Daley-Film Editor12.Donald D. Brooks-Camera-floorman13.Myrl W. Fletcher-Camera-floorman14.Marlow D. Hippen-Camera-floorman15.Clifford E. McCabe-Camera-floorman16.RussellW. Smoot-Camera-floorman17.Laddie Lee Parsons-Camera-floorman18.Marilyn G. Meneffee-Continuity Writer19.Virginia L. Krkosska-Traffic Specialist20. Bo McElrath-Availability Specialist21.Carol Sfeigley-Receptionist22.Virginia L.Martin-Receptionist23.Frank Neal Conesee-FloormanIn doing so, the employees of KARD-TV have exercised their rights guar-anteed to them by the National Labor Relations Act and Section 44-803 ofthe General Statutes of Kansas. It is unlawful for the officersand agents ofKARD-TV to interfere with the employees exercising their rightsto engagein unionactivities.You shall therefore not fire any of your employees forso doing or for their designating the aforesaidlabor organizationas theirbargainingrepresentative.Please advise me whether KARD-TV will voluntarilyrecognize the afore-saidlabor organization.If it does not elect to do so, we will haveno alter-native but to proceed with an election for the certification of thebargainingrepresentative of your employees which we have filed in their behalf in theRegionalOffice of the National Labor Relations Board.Very truly yours,RATNER, MATTOX AND RATNER,(Signed)RUSSELL CRANMER.cc:Robert D. MoyerRussell V. CoyetteRodger D. HerringSam WorshamHarry R. RenekGeorge M. GrownDaniel M. MoyerDilmand D. PostlewaitUpon opening this letter Moyer immediately called Brown into conference aboutthe same.14About 11 a.m. Worsham and Renek relieved Coker of his duties in the controlroom, took him to Moyer's office where Moyer stated that he had received a letterfrom the "ex-Governor of Kansas" 15 and that it looked like "we are going to beunionized."Moyer handed Coker a copy of the following memorandum whichhad been drafted by Moyer and approved by the other officers reading as follows:14Daniel Moyer contended during his testimony that he had been at his law office pre-paring the aforementioned memorandum when the Union's letter was delivered so thathe did not learn about it until 12 :30 p.m. that day.However, his evidence also showedthat he had returned to the studio sometime before 11 a.m. in order to secure theapproval of the officers to the memorandum he had drafted.The evidence does notclearly indicate whether his return was before or after the arrival of the letter. In lightof the cautious manner in which the Respondent had been proceeding in this matter upto this time due to the mention of the Union, it seems strange that Daniel Moyer wasnot promptly informed of the appearance of the union letter.15A member of the law firm with which Attorney Cranmer was connected. KARD-TV237MEMORANDUM TO STAFF AND EMPLOYEESMAY 11, 1956.This memorandum is written for the purpose of acquainting our staff andemployees with the circumstances relating to the discharge of Gordon Coker.Mr. Coker has not been discharged by reason of labor activities.The laws of both the State of Kansas and the United States provide meanswhereby employees may band together and select a bargaining representativefor collective bargaining.Neither management nor employees are permittedto engage in coercion, intimidation, or threats.Management has pursued apolicy of complying with the laws in this regard and in all matters relatingto the employee organization and collective bargaining.Mr. Coker, during working hours, has contacted a representative of man-agement and has made statements in regard to whom management shouldhire and whom management should not discharge, along with other statementsas to the course of action a certain labor organization had planned forKARD-TV. It has been the decision of management that Mr. Coker has bythese statements exceeded any privileges accorded to an employee under anyauthority, and he has been discharged on the grounds of insubordination.It is considered advisable to issue this memorandum to offset the usualrumors that are rampant and in the interest of retaining proper employeemorale.(Signed)Wm. J. Moyer,W. J. MOYER,General Manager.After reading the memorandum Coker asked who he had been insubordinate toand was told that he had been insubordinate in having the receptionist take theUnion's letter return receipt to Moyer for signature.Moyer stated that he couldnot have a man like Coker around his organization and that Coker was disruptingthe organization.While Coker's final paycheck was being prepared, Coker toldMoyer that he thought this matter would go to the National Labor RelationsBoard.Moyer answered that Coker was "awfully stupid, you are sitting rightthere threatening me." 16Upon receiving his check Coker left the station.About 12:15 p.m. during Respondent's outdoor "Man on the Street" program,Frank Neal noted a bad electrical connection in the front of the studio and puthis hand overit inorder to prevent its being kicked by passers-by.As Neal wasthus guarding this connection, Renek opened the front door and said that Moyerdid not want Neal around the equipment.Neal asked if that meant that he wasfired.Renek answered "I didn't say that, I just said Mr. Moyer did not want youaround the equipment."A little later Neal went out to lunch with Renek andagain asked if he was fired to which Renek answered "as of now, yes."After lunch Neal returned to the studio in order to pick up his mail and walkedintoMoyer's office where Moyer said "we are reorganizing our floor and cannotuse you." 17Neal stated that he had already been so informed and thereupondeparted the studio.Neither Coker nor Neal have worked for the Respondent since.On May 14, the following letter over the signature of Attorney Cranmer wassent to and received by the Respondent:DEAR MR. MOYER: Mr. Gordon C. Coker and Mr. Frank W. Neal haveconsulted us concerning their discharge by the officers and agents of WichitaTelevision Corp., Inc.From the statements we have taken from them, there is no question butwhat their discharge came about as a result of their participatinginunionactivities.From the memorandum you issued to the staff and employees ofWichita Television Corp., Inc. d/b/a KARD-TV there is no question but whatyou are familiar with employee's right to engage in union activities and atrumped-up excuse as given in the aforesaid memorandum will he completelydisregarded by the National Labor Relations Board.We have filed on behalfof our client,Mr. Coker and Mr. Neal, an unfair labor practice againstWichita Television Corp., Inc., d/b/a KARD-TV.1UAlthoughWorsham denied hearing the remarks of Coker found above, Moyer didnot.The evidence is clear that Worsham and Renck had left this meeting prior to its,conclusion.Therefore Coker's testimony in effect stands undenied.17The record here is conclusive that no such "reorganization" took place at least untilthe strike of June 2. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDYou can save your corporation considerable inconvenience,expense, andembarrassment by reinstating the aforesaid employees.Formal demand isherewith made upon you to do so. If you do not do so, we will have noalternative but to compel such action through proceedings before the NationalLaborRelations Board.Very truly yours,Respondent did not answer.18Promptly after the receipt of the Union's letter of May 11 and the dismissalof Coker and Neal,Respondent began a campaign to disassociate those who hadsigned the union letter from their adherence to the Union.On about May 11 Moyer spoke to Virginia Lee Martin,a permanent part-timeevening receptionist,whose name was on said union letter.Moyer told her hewould like to have a "private conversation"with her which was "not to be relatedto anyone."Moyer asked Martin why she had signed the union letter.After sheanswered that she had signed because she believed that the employees had agrievance over the conditions at the station,Moyer told her that it would be muchbetter for her if she would withdraw from the Union,that the Union would nothelp her in any way,that he was sorry that she had not consulted with him beforesigning as he could have told her more than she knew about the Union, thateventually things at the station would change and that,whether the Union came inor not, Martin would always have her job with the Respondent.At Moyer's re-quest,Martin agreed to wait and see how things turned out.19On the afternoon of May 11, Moyer once again called Director Hansen to hisoffice and asked what his name was doing on the union letter.Hansen reiteratedwhat he had said about unions the day before adding that,despite the fact thathe and announcer Fitzmorris had argued and voted against IATSE, the majorityof the production employees had voted for it, and so he would go along withthat decision.A shorttime after this conversation Hansen was back at work when Renek cameup and asked Hansen if he had heard what happened to Coker.Although Hansenanswered in the affirmative,Renek continued"well,you know he[Coker] wastrying to form a union here."When Hansen admitted having heard that, theconversation ended.During the afternoon of May 11, the chief announcer,Edwards, entered theannouncer's booth while Jack McElrath and Edgar Millar were on duty there andsaid"I am surprised that you announcers signed that letter," that he had"gone tobat" for the announcers and thought everything was all right in that department.Edwards inquired why they had not joined AFRA,an announcer'sunion,insteadof IATSE andthen ended the conversation by saying"well, you know how WilliamJ.Moyer hates unions."On May 14, E. W.Price began his employment as cameraman with the Respond-ent.A day or so thereafter Moyer invited Price into his office,learned that Pricewas from the State of Mississippi and then,after telling Price that there was uniontalk going on in the station,asked if Price was for the Union.Price answeredin the negative saying that he was from the South and all he had heard aboutunions was strikes.Moyer ended the conversation by telling Price that he couldmake up his own mind as to what he wanted to do about the Union.About 2 weeks after the receipt of the Union'sMay 11 letter, Renek askedcameraman Marlow Hippen if Hippen had anything to do with the union talkgoing on at the station.Hippen admitted that he had,whereupon Renek toldHippen that once before the Union had come up at the studio and that, if Hippenhad anything more to do with this union affair or activities,he would be dis-chargedby theRespondent.2°Shortly after the discharge of Coker and Neal,Sbarra invited Jack McElrathand his wife, Bo, who was acting as Sbarra's secretary,to go to a nearby restau-Is In regard to the above-quoted letter, Daniel Moyer testified :I just want to point out that this is the type of letter [previously characterized bythe witness as "smart alecky"] that Mr. Cranmer would send me from time to timewhich was the basis for me having the personal attitude toward him in not desiringto extend him the usual courtesy in replying to an attorney.19As found hereinafter, conditions changed but not for the better for Martin.29 Sometime in March of that year Renek had asked Hippen if he knew of any unionactivities going on at the station.After Hippen had denied any such knowledge, Renekinformed him that he, Hippen, had almost lost his job because Respondent thought hehad been engaged in those union activities. KARD-TV239rant for a "quick cup of coffee." The question of the Union came up promptlyafter they had sat down.Sbarra inquired as to why they thought a union wasnecessary in the production department.Jack McElrath explained that they neededa union because of the poor conditions at the station and for security in viewof the recent discriminatory discharges.Sbarra then argued that McElrath shouldlook at those employees who had been fired, statingthatthey were nothing buta "bunch of bums," thatMcElrath wasan intelligentman and should make uphis own mind.Sbarra continued by saying that the Union would try to do allkinds of things for the employees,buy them whiskey and make all sorts of prom-ises, but that the Union would not fulfill their promises.He urged them to refuseto drink the Union'swhiskey,to use their own heads,and to arrive at their owndecisions which he said he hoped would be the "right one." 21On or about May 30 there was an evening meeting of most of the employeeswho had joined the Union at which time they decided that the Union wouldrequest Respondent to bargain with it on behalf of the production employees ofthe Respondent.The group decided further that, if this request were refused, thegroup would go on strike in protest of the Respondent's refusal and of the Respond-ent'sdiscriminatory discharges of Coker and Neal.Again Respondent did notanswer the Union's request.Thereforeabout 6 a.m.on June 2, the Union began picketing the Respondent'sstudio and its transmitter which was located out of town.The record shows that20 of the Respondent'sproduction employees ceased work at this time.Most ofthem,except Bo McElrath and Virginia Lee Martin,engaged in at least somepicketing.The picket signs worn by those on picket duty had the following wording:KARD FIRED ME BECAUSE OF UNION ACTIVITIESEMPLOYEES OF KARD-TV PROTEST THE ACTION OF KARD-TV INDISCHARGING ITS EMPLOYEES FOR PARTICIPATING IN UNIONACTIVITIES*******EMPLOYEESOF KARD-TV PROTEST THE ACTION OF KARD-TVIN COMPELLING ITS EMPLOYEES TO SIGN INDIVIDUAL CON-TRACTS OF EMPLOYEES AFTER WE DESIGNATED OUR COLLEC-TIVE BARGAINING AGENT*******EMPLOYEES OF KARD-TV PROTEST THE ACTION OF KARD-TVIN COMELLING [sic] ITS EMPLOYEES TO SIGN INDIVIDUAL CON-TRACTS OF EMPLOYMENT AFTER WE HAD DESIGNATED OURCOLLECTIVE BAGAINING [sic] AGENT*******A MAJORITY OF THE EMPLOYEES OF THE PRODUCTION DEPT.OF KARD-TV HAS DESIGNATED THAT IATSE, AFL-CIO,AS THEIRBARGAINING AGENTIn addition to these picket signs,the pickets carried printed cards for distribu-tion to any of the public who inquired of them as to the reasons for the strike.These cards read as follows:WE ARE ON STRIKE BECAUSEA majority of the employees of the ProductionDepartmentof KARD-TVdesignatedthe I.A.T.S.E. as theirBargainingAgent.These employeesso noti-21As a witness Sbarra acknowledged that this conversation had taken place substan-tially as testified to by Jack McElrath.However, Sbarra claimed that the purpose ofthe conversation was to determine why the work of Be McElrath had deteriorated overthe past few weeks.He testified that Be McElrath had explained this alleged deteriora-tion because of her nervousness caused by having joined the Union, which Sbarra con-tended was the first he had known that the McElraths had joined the Union. Sbarraalso claimed that, while he had used the word "bums" he used that word exclusively inreference to professional paid union organizers.As previously noted, the Trial Examiner was not favorably impressed with the glibnessand suavity of Sbarra as a witness.As the names of both Jack and Bo McElrath werelisted in the May 11 letter of the Union which caused so much consternation atKARD-TV, it is impossible to believe Sbarra's claim that he learned for the first time,over the cup of coffee,that the McElraths had joined the Union. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled William J. Moyer, the General Manager of KARD-TV on May 11, 1956.Within two hours after KARD-TV had been so notified,it fired two of itsemployees who had designated the I.A.T.S.E. as their Bargaining Agent.Within a week thereafter,KARD-TV commenced altering the working con-ditions and posted vacation schedules.It did not consult the Bargaining Agentof its employees in regard to these matters.Later,KARD-TV caused someof its employees to sign individual contracts of employment withKARD-TVand completely ignored the designated Bargaining Agent of these employees.The employees in the Production Department of KARD-TV are on strikein protest of the unfair labor practices committed by the officers of KARD-TV.The Bargaining Agent of these employees has endeavored to meet with theGeneralManager of KARD-TV to discuss these matters and to negotiate acontract concerning wages, hours and conditions of employment of the Pro-duction employees of KARD-TV.TheGeneral Manager of KARD-TV re-fuses to meet with the Bargaining Agent of the Production employees.We appeal to you, as members of the public,to use your influence withthe officers of KARD-TV to change their attitude toward its employees andreinstate the two fired employees and to commence bargaining with our Union.Beginning the morning of June 2, the Respondent began hiring replacements forthe strikers.All such replacements were promised permanent positions.GeneralCounsel stipulated that at least by the conclusion of the strike on July 16 theRespondent had succeeded in replacing all of the strikers except Menefee withpermanent replacements.The record shows that,whileMenefee had also beenreplaced by this time,her replacement was a young college girl who intended to,and did, return to college on September 1. Such a replacement cannot be con-sidered permanent.Accordingly the Trial Examiner finds that Menefee was notpermanently replaced prior to July 16, when she made an unconditional requestof the Respondent for reinstatement to her position which Respondent failed toacknowledge.About 9:30 a.m.on June 2, Bob Edwards telephoned Director Jack Hansenasking him to report to the studio prior to his scheduled 4 p.m. tour of duty.When Hansen asked the reason for this early arrival,Edwards told him of thepresence of the picket line.When Hansen asked whose picket line it was,Edwardsanswered"the Production Department."Hansen stated he would call Edwardsback.About an hour later,Hansen did call Edwards back and explained "Bob,I don't feel that I can honestly cross the picket line."Edwards answered "I amsorry,Jack,butMr. Moyer said that anyone who did not cross the picket line,their employment would be terminated...good luck" and ended the conver-sation.About noon that same day Edwards telephoned to Jack McElrath and askedwhat McElrath thought about the pickets and the strike.McElrath answered thathe was going to honor the picket line. Edwards replied that he was sorry to hearMcElrath say that and that McElrath felt that way and then ended the conversa-tion with "from what I have heard,Mr. Moyer doesn't like Unions, and if youdon't come back to work, it may be expensive for you . . . salary wise."Sometime prior to the end of the strike on July 16, Hansen had made applica-tion at Liberty Loan Company for a loan where he had listed the Respondent ashis place of employment.The following day the loan company's credit managertelephoned Hansen and told him that she had been informed by the Respondentthat Hansen's employment with the Respondent had terminated on June 1.Hansenimmediately telephoned the Respondent'sofficemanager who confirmed his con-versation with the loan company.When Hansen asked for a written memorandumas to his termination,Respondent's office manager stated that he could not givehim such a written statement but that Hansen would have to call Daniel Moyerto get such a written statement.The Respondent's testimony affirmed this aforementioned finding.Daniel Moyertestified that the Respondent'sofficemanager had been given strict instruction totell anyone calling the office in regard to any of the strikers that such individual"was not working there any more" without further comment.Dilmon Postlewaite,Respondent'sofficemanager,acknowledged that he had told the Liberty LoanCompany credit manager that Hansen"had not worked for the Respondent sinceJune 1." It is a reasonable interpretation of either of the aforementioned state-ments made by the Respondent that Hansen,after June 1, was no longer con-sidered an employee by the Respondent.In the State of Kansas there is a statutory provision requiring the payment ofwages due to discharged employees within 10 days of the termination of their BARD-TV241employment.On May 31 the KARD employees had been compensated for theirwork through that date by regular payroll checks.Within the 10-day statutoryperiod,on orders of Respondent's attorney,the Respondent sent checks on or aboutJune 7 or 8 to all strikers covering payment for work performed by them onJune 1, the only work not compensated for on their last regular paychecks ofMay 31. Admittedly Respondent paid the strikerson a specialpayroll.After work on June 1, Virginia Lee Martin, the regular part-time receptionist,leftWichita on her vacation 22 prior to the commencement of the strike and didnot return home until June 16 as per her previous agreement with Respondent.Upon her return she was informed that Moyer had telephoned several times duringher vacation and was very anxious to speak to her.Martin returned these callson the morning of January 17 prior to her scheduled return to work at the studiothat evening.The following is Martin's undenied testimony regarding this tele-phone call with Moyer, which Moyer did not deny and which the Trial Examinercredits:Well, the first thing he said to me on the phone, he said, do you know whathappened, and I said, "no," and he said, "well everybody walked out," andI said,"what for,"and he said it was a strike,and he asked me,he said,"I have your resignation typed up and I would like to bring it out to you.I can have it out there for you tosign inabout 30 minutes," and I wasflabbergasted, and I said, "why," and he said "I don't consider you were loyaland you were a union sympathizer," and I said, well, I don't know all exactlywas said, but I reminded him of a conversation that he and I had had priorto this occasion [reference is to the conversation of about May 11 when Moyerpromised Martin that she would always have a job with the Respondent re-gardless of whether the Union came in or not]he said it didn'tmatter, andhe said I still wasn't faithful, and he said, "either you resign or I will fireyou."I said,"I don't want to resign,Iwant to talk to someone that knowsmore about these things than myself,"and he said,"all right,"so I called afriend of mine who was a friend of mine here in town, and he said that itwould be best not to resign,.and so I didn't.Martin refused to sign the letter of resignation.She has never since been rein-stated by the Respondent although request therefor was made on July 16, 1956.23On or about July 17 the Respondent received the following letter dated July 16over the signature of Attorney Cranmer, attorney for the Union:DEAR MR. MOYER: As attorney for the individuals named below who wenton strike on June 2, 1956, against the Wichita Television Corporation, Inc.,22Martin's vacation was from her full-time employer, an aircraft manufacturer locatedinWichita.Respondent merely agreed that Martin could be absent from the studioduring this same period of time.a3Moyer testified in full about the Martin discharge.Moyer denied none of the testi-mony of Martin. In his testimony Moyer attempted to shift the emphasis to theharassment Respondent had suffered during the strike in attempting to secure reception-ists.The record shows that the scarcity of receptionists was still acute as of June 17.-In fact the record shows that receptionists had quit Respondent's employ on June 6, 9,and 15, and that after June 8 no receptionist was hired until June 26. In view of thisscarcity of receptionistsMoyer must have had strong reasons not to welcome Martinback' on June 17.His testimony does not explain nor lessen the admission that Martinwas. being discharged because Respondent considered her "a union sympathizer."For reasons unknown, the complaint herein does not list Virginia Lee Martin althoughthat issue was fully litigated at the hearing and she was named in the charge and inthe Union's unconditional request for reinstatement of July 16.Rule 15(B) of the Federal Rules of Civil Procedure of the district courts providesas follows :When issues not raised by the pleadings are tried by express or implied consent ofthe parties, they shall be treated in all respects as if they had been raised in thepleadings.Such amendment of the pleadings as may be necessary to cause them toconform to the evidence and to raise these issues may be made upon motion of anyparty at any time, even after judgments ; but failure so to amend does not affectthe result of the trial of these issues. . . .Although the Trial Examiner personally believes that the public interest requires thata remedy be provided in the case of Virginia Lee Martin, he is providing none here as hefeels bound by recent decisions of the Board refusing relief on any issue not specificallyraised by the complaint.505395-59-vol. 122-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDd/b/a KARD-TV, I do hereby, on their behalf, request that they be put backto work.This request, on behalf of the below named employees, is withoutany conditions on their part.Ken CarterClifford E. McCabeJack HansenRussellW. SmootJoe GoulartLaddie Lee ParsonsDarrellMcOskerMarilyn G. MenefeeEdgar MillarVirginia L. KrkosskaJack McElarth [sic]Bo McElrathK. Darrell ColeVirginia L. MartinL. Duane DaleyPeggy DaltonMarlow D. HippenYou will recall that we have previously requested that Gordon Coker andFrank Neal be put back to work.However, the re-employment of GordonCoker and Frank Neal is not a condition of putting the other aforenamedemployees back to work.You may contact the above named individuals directly, or if you desire, youcan notify me when they can return to work and I will so advise them for you.Very truly yours,RATNER, MATrox & RATNER.As usual the Respondent failed to answer this request.However, the picket lineceased on July 16.By letter dated December 6, 1956, over the signature of Attorney Cranmer, theunconditional request for the reinstatement of employees E.W. Price and BobFitzmorris was made of the Respondent.Respondent made no answer thereto.None of the strikers or persons whose work ceased on June 2 haveeverbeenreinstated or offered reinstatement by the Respondent.Nor has Respondent everanswered any requests for same.24B. Conclusions1.The discharge of Cokera.The General Counsel's prima facie caseThe evidence adduced here proves that Gordon Coker wasthe leading pro-tagoniston behalf of the organization of the Respondent's productionemployees.In its brief the Respondent refers to Coker as the "quarterback" or the "lay organ-izer" of the union drive, descriptions merited by the evidence.The organizingdrive began about May 5.Undenied evidence also provesthat beginning onMay 10, or earlier, Respondent through its generalmanager,Moyer,and super-visors,Renek, Edwards, and Sbarra, began a courseof illegal interrogation of itsemployees seeking to learn the leadership and the progress of the unionorganiza-tional drive and to coerce or frighten said employeesintoabandoning that effort.The facts prove without a possibility of dispute that,as early asMay 10, Renekknew that Coker was the leader of this organizational effort and that he, Renek,thereupon, apparently on orders of Moyer, sought further information from Cokeralong that same line because as Renek told Coker, "Mr. Moyer said we have toget rid of them."The facts also prove that by 4 p.m. on May 10 Edwards had been told of theorganizational meeting scheduled for that midnight as well as that Coker was theorganizer for the Union among the employees.Within an hour orso afterEdwards had confirmed the fact that Coker was the leader of theorganizationaldrive, Sbarra made his unique telephone call to Coker's home during which heinquired about Coker's knowledge of IATSE and ended the conversation with thewarning that "IATSE wasa unionthat is trying to get in here and we have tostop them."u During the course of the strike from June 2 to July 16 certain acts done or eventsoccurred by and through persons, known and unknown, which the Respondent here con-tends constituted "violence and serious strike misconduct" sufficient to justify theRespondent in refusing reinstatement to each and every person whose work for theRespondent had ceased on June 2, whether or not such person had actually been engagedin the strike and whether or not such persons engaged in such acts or events. As suchmaterial constitutes purely defensive matter in the event that unfair labor practices arefound here, the Trial Examiner will not make any findings thereon at this time but willconsider such matters in a subsequent section of this Intermediate Report. KARD-TV243With the general manager and his supervisors acting so obviously in concerttoward the same stated end as they were,it is impossible not to conclude thatsuch activity by the Respondent was directed by Moyer even as Renek had sug-gested.The Trial Examiner so concludes.Clearly these concerted efforts "to stopthe Union" were directed towards Coker.It is thus apparent that the Respondentwas displaying an untoward amount of interest in Coker and his union activitieslong before any question of alleged insubordination arose.Within an hour after the receipt of written proof in the form of the Union'sletter ofMay 11 listing 23 of the Respondent'sproduction employees,a largemajority of the employees in that department,thus attesting to the successfulorganizing of Coker,the Respondent not only discharged Coker but also throughMoyer,Renek,Edwards, and Sbarra commenced a campaign of coercion and in-timidation in an effort to cause its employees to withdraw or abandon the Union.Following Coker'sdischarge other employees were informed by the supervisorsthat they had been instructed by Moyer to "stop the Union"and to"get rid ofthe union leaders."Although the Respondent issued an official memorandum on the Coker dischargepublicly disclaiming that said discharge was due to Coker's union activities, Renektook occasion that same afternoon to make it quite clear to Director Hansen thatCoker had been trying to form a union in the studio prior to his discharge.As seen from this very short resume,the General Counsel proved a formidableprima faciecase that the Respondent had discriminated against Coker because ofhis union activities.b.The credibility of CokerThe Respondent devoted approximately a third of its 45-page brief to the ques-tion of whether Coker could be credited.It cited numerous instances of what itchose to call "the type of misconduct[Coker] committed on the witness stand."The brief then cited"Coker's most glaring instance of lying" where, according tothe brief,on direct examination Coker had testified that he "was hired"by Renekand never talked to anyone else regarding his employment,whereas, on cross-examination,Respondent brought out that prior to Renek's informing Coker thathe had been employed by KARD as a director,Coker had in fact talked toSbarra in Amarillo and had also visited Moyer in Wichita about possible futureemployment at KARD.The brief reached the conclusion that Coker was a "psy-chological liar" whose testimony was unworthy of belief and,therefore, could notbe credited.The Trial Examiner is unable to concur in this judgment of Coker's credibilityfor the reasons cited in the brief but more importantly because so much of Coker'stestimony was either undenied or corroborated by other witnesses, including thoseof the Respondent.In the first place the instances cited of so-called "misconduct on the witnessstand,"with one glaring exception,are the usual,ordinary, and not unexpectedinstances of a lay witness untrained in the intricate rules of evidence oversteppingsome of the technical boundaries thereof.The exception referred to is an obvioustypographical error in the transcript.25As forthe "most glaring example of lying," cited by Respondent,Coker hadtestified that Renek"hired me from Amarillo" and then,in answer to the follow-ing question:"In your conversation with Mr.Renek about your going to workforKARD,did he give you any indication whatsoever what his action was?"Coker answered:"No, I never talked to anybody about it."At the hearing, as it has done in its brief, Respondent interpreted this questionand answer to mean: "[by Daniel Moyer]Now wasn't it your testimony on yourexamination in 'chief, that Harry Renek called you and you never talked to thegeneral manager,to anybody else at KARD Television about a job except HarryRenek."Coker obviously did not place this interpretation upon his prior testi-mony for his answer to this was: "I think I testified that when I did come towork I was hired by Harry Renek."The Respondent did not prove that Cokerwas ever interviewed by any other KARD officialafterhis notification of employ-ment by Renek.21Coker had been asked a question regarding a memorandum.In answer to the ques-tion he inquired"are you referring to the one [memorandum]that said I was fired forinsubordination for union activities?"It is so apparent that the words"and not"should have been inserted between the word "insubordination"and the word"for," thatthe Trial Examiner on his own motion hereby corrects page 111 of the transcript toso read. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe TrialExaminer could not at the hearing and cannot now, after rereadingthe transcript,accept Respondent's interpretation of this one answer to an am-biguous question as reasonable nor as justifying its contention that Coker was a"psychologicalliar" unworthy of belief.The Respondent next picks uponCoker'sexplanation of the reasons discussedby theRespondent'sunion employees in deciding to strike on June 2.At thispoint in the hearing the word"motions" was used frequently by all parties. Itwas being usedloosely and very differently by eachof the parties.Respondent'scounsel,being a corporationlawyer, quiteclearlywas speaking in terms of care-fully preparedcorporate minutes, while the General Counseland Cokerwere quiteas clearly speaking in terms of arguments made at less sedate,less sophisticated,informal meetings of working people who had not even gone so far as to electofficers.Respondent's contention here is unrealistic.Contrary to theRespondent's contention,the Trial Examiner believes and,there-fore findsCokerto have been a witnessworthy ofbelief.Coker'sdemeanor onthe stand,his willingness to answer questions frankly and candidly, his consistencyunder rigorous cross-examination convinced the Trial Examiner that Coker wastestifying to the truth.Furthermore,Coker'stestimony was in large measure un-denied by Respondent'switnesses or was corroborated in whole or in large partby suchwitnesses.The Trial Examinerisconvincedthat,instead of being "a psy-chologicalliar,"Coker was worthyof credit as a witness.c.Respondent's alleged lackof knowledgeThe first line of defensewhich theRespondent advancedto theGeneral Coun-sel'sprima faciecase is stated in its brief as follows:There is not one speckof evidencein therecordthat management, at, priorto, or duringtheMay 11, 1956, conference,knew anything aboutCoker beingthe lay organizerof anyunion activity,nor that management knew anythingabout a meetingof the employeesheld to organize on the precedingnight ofMay 10-May 11, 1956.[Emphasisin original.]However, atpage 33 ofitsbrief,5 pages thereafter,Respondent indicated amore cautious and more realistic,ifnot contradictory,approach to this problemof its knowledge of unionactivitywhenit stated:Employer knew that he[Coker]was associatedwithunion activities, to besure; butthe recorddoesnot show that Employer knewhim other than asa rank and file employeewho indicatedan affiliation with union activities,nothing was known to Employerof hiskey-man function.Although no doubt theRespondent intended its last-quoted statement to refertoMay11, the factsprove that,as early asMay 10Renek recognizedthat Cokerwas the leader of the organizational effort, and that he and Sbarra thereuponsought further informationabout the Union from Cokerand Neal because "Mr.Moyer saidwe have to get rid ofthem."The facts further show that by 4 p.m.,or thereabouts,on May10 Edwards,at least, had learnedboth that Coker wasthe "lay organizer," to use theRespondent'sphrase, and that the organizational-meeting oftheUnion was to be heldthat evening.In his conversation withHansen on May 10,Moyer indicated havingdefinite knowledge as to the extentof the organizationaldrive,despite his denial on the witness stand of having madeinquiry regardingeither theUnion or its activities.Thisdenialby Moyer wascontradictedby the,concerted efforts ofRenek, Edwards,and Sbarra,obviouslyacting uponorders of Moyer, to ferret outinformation regardingthe Union andits leadership.Nor, for thesame reasons,was the TrialExaminer impressed withEdwards' denialof everhaving passed on the information he received from em-ployeesMillarand McElrath to "anybodythat is getting paida dollar by KARD-TV." Furthermore,the knowledge acquiredby Moyer andhis supervisors in theirefforts "to stop"IATSE and "get rid" of its leaders was the knowledge of super-visors of the Respondentand, therefore, imputable to theRespondent.The facts proved or admitted make the Respondent'sattempted defense of alack of knowledge of union activitiesand Coker'spart therein untenable.d. InsubordinationSomewhat in the nature of a,plea in confession and avoidance, the Respondentcontendedat thehearing and in its briefthat Coker had been discharged for actsof insubordination in telling, or in Respondent'sphrase "telling off," "a represen-tative ofmanagement"Harry [Renek] that, "when the Unioncame in," (1) theUnion woulddo the hiring and firing and management would not have anything BARD-TV245to do with that; (2) Renek would have to watch his step and be careful how hetalked to the employees; and (3) that the Union was going to "get," or, "nail tothe cross" 26 one Sam Worsham.Coker denied having made the above-mentioned remarks to Renek.There isnothing even faintly resembling the alleged Renek report to be found in Coker'stestimony.Respondent's brief apparently agrees for it states: "On one point, one alone,the information which management received of the conversation and Coker's ver-sion of it, are consistent, viz, that it occurred around one o'clock in the after-noon."There is in this quoted sentence one inaccuracy and one assumption:(1)Moyer testified that, according to Renek, his alleged conversation with Cokeroccurred "about noon time"; (2) it is a pure assumption that Renek's "noon time"conversation was the same as the conversation Coker testified he had had withRenek about 1 p.m.Legally there is in this record no probative evidence that Coker made any ofthese allegedly insubordinate statements.Furthermore,Coker's denial that hemade any such statements to Renek stands uncontradicted on this record.TheRespondent did not call Renek as a witness, nor did Renek appear at the hear-ing.27Thus the only testimony in this record as to this alleged conversationbetween Renek and Coker is the testimony of Moyer, Daniel Moyer, Brown, andWorsham regarding the reports which Renek made to Moyer on May 10 and tothe management group on May 11, concerning his alleged conversation with Cokerabout "noon time" on May 10. This testimony is, of course, hearsay regardingthe conversation itself as none of the witnesses personally heard the disputed conver-sation and, therefore, could not be cross-examined as to the conversation itself-but only as to Renek's second-hand report of the conversation upon which theRespondent based its contention of insubordination for which it allegedly dis-charged Coker.As there is no probative testimony in this record to contradict Coker's denialthat any such conversation ever occurred, the Trial Examiner must accept Coker'sdenial and find that on May 10 Coker had no such conversation with Renek asRenek reported to management.As a necessary corollary to this finding, it fol-lows that not having made the offensive remarks claimed, Coker could not havebeen insubordinate, in fact, to Renek as contended by the Respondent.This raises the interesting problem-fortunately theoretical here-as to whetheran employer is justified in discharging an employee allegedly for making insubordi-nate remarks to a representative of management when that member of manage-ment who has reported the alleged insubordination knows that such insubordinationnever occurred or, at least, fails to substantiate the alleged insubordination.Perhaps with this in mind, the Respondent's brief makes much of the testimonyof Edwards to the effect that, about 9:30-9:45 a.m. on May 11, as he was walking26Apparently a favorite expression of Renek.r The complaint in this matter was served upon the Respondent on May 1, 1957. OnMay 8, Respondent served upon the Regional Director a paper termed "Motion for Billof Particulars or for More Definite Statement" together with a paper entitled "Interroga-tories" in which it requested the last known address of Renek from said RegionalDirector and suggested the possibility of taking the deposition of said Renek.By tele-graphic order dated May 15, 1957, signed by Trial Examiner Louis Plost, the motion wasdenied and the interrogatories quashed.The hearing herein commenced on May 20, 1957.On May 22, Respondent filed with this Trial Examiner a document entitled "Motion toTake Depositions," which included a deposition to be taken of Renek, among others.The motion was denied. The Trial Examiner then treated that motion as a request fora subpena for Renek.A subpena was given the Respondent that same day. On May 24Respondent informed the Trial Examiner that such subpena had been mailed to Renekat an address supplied by the General Counsel to the Respondent on May 21, togetherwith witness and transportation fees.Just prior to the conclusion of this hearing atabout 11 :15 p.m., May 29, Respondent reported that no word had been received fromsaid Renek.It renewed its request to take the deposition of Renek, stating its beliefthat it could secure Renek's address "within 24 hours."Upon determining from theRespondent that its efforts to locate said Renek after the service of the complaint onMay 1 had consisted of the aforementioned request made to the Regional Director and nomore than three telephone calls, the Trial Examiner denied this request to take thedeposition of Renek for lack of due diligence. In making this ruling, the Trial Examinerstated that he would "welcome" an appeal of his said ruling by Respondent immediatelyto the Board as permitted by its Rules and Regulations. To the date of the execution ofthis Intermediate Report, the Respondent has failed to avail itself of this right of appeal. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough the studio on his way to the front office of the station on his way towork, he saw Coker, Renek, and 3 or 4 other employees (unnamed) at the waterfountain and, as he passed by the group, he heard Coker say to Renek, "When theUnion comes in, they would take over the operations of the production depart-ment and that Renek had better toe the mark" (as he testified on direct examina-tion) or (as he testified on cross) "Look, Harry, when the Union comes in herewe will take care of running the production department, all the hiring and firing,and you better do as we dictate."Outside of being the only probative evidence in this record that Coker evermade these or almost identical remarks to Renek, this testimony by Edwardsactually is immaterial to the discharge of Coker for the reason that the Respond-ent's evidence is exclusively to the effect that the Respondent's decision to dischargeCoker was based upon Renek's report and had been arrived at at least an hourprior to the time Edwards allegedly overhead the conversation about which hetestified.In assessing this testimony by Edwards, it stretches credulity to believethat, in the 10 seconds or so Edwards claimed it took him to pass Coker andRenek, he just happened to overhear them reiterating in almost the exact wordsthe same conversation which reportedly had occurred between them some 21 or22 hours previously.This would seem to verge more on the miraculous than onupon the coincidental.Nor can the Trial Examiner believe that this alleged conversation was as seriousas Edwards during his testimony would have us believe in view of his own failureto stop or discipline Coker in any way as he had authority to do, in view of hisown description of the event as "fussing" and in view of his having sat for atleast 20 minutes back to back with his superior, Worsham, before even reportingthe "fussing."As Edwards denied having reported his discoveries regarding Coker's leadershipof the union movement and of the organizational meeting scheduled for midnightto anyone at a time when Moyer and his supervisors were concertedly seekingsuch information, the Trial Examiner is constrained to discredit this testimony byEdwards and to credit the denials thereof. In any event this testimony was im-material to the Respondent's decision to discharge for, if Edwards is to be believed,he failed to report this conversation as other than "fussing."Respondent cannothave Edwards' testimony both ways.The Trial Examiner does not believe thatthisCoker-Renek conversation ever took place.According to Moyer, it was about 5 or 6 o'clock May 10, when Renek reportedCoker's statement as to things-to-be "when the Union comes in." It is clear fromallof the Respondent's testimony on this subject that it was, to use the Respond-ent's phrase, this "mention of a Union" in the studio which caused Moyer to con-siderRenek's report to "show a serious situation" at the studio, which causedMoyer to become so "very concerned" and "very, very disturbed" as to insist uponan immediate meeting with the Respondent's attorney and president, and to say"I don't see how we can run a business with this going on and what is the law,what is the situation, we have a Union mentioned here and I want you to tell uswhat we can do," and which further caused Attorney Daniel Moyer to describethe situation as being "very sensitive."Thus it was this "mention of a union"clearly which disturbed the Respondent's officials.In fact it was not until the early morning conference of May 11 that "insubordi-nation,"major or minor, was first mentioned by Respondent.This came duringDanielMoyer's legal opinion that, while some employers attempted to disguisetheir interference with the employees' right to organize by discharging the leadingprotagonist among the employees allegedly for "some minor act of insubordina-tion," such as saying once to a supervisor "Oh! yeah!," he was sure that the lawwould not prevent the summary dismissal of Coker for a "major act of insubordi-nation" such as this to a superior.Yet the Respondent's officers all knew that,without the Respondent's consent, the Union could not accomplish any of thethingsCoker allegedly had mentioned to Renek.Thus, it becomes quite clearthat it was the Respondent's fear of the union organizational drive and Coker'sleadership thereof which caused the meeting to be called and a decision to dis-charge Coker taken.All doubt as to the correctness of this finding is removed by Renek's prior warn-ing to Coker on May 10 that "Mr. Moyer said we had to get rid of them [anyoneconnected with the Union]" and his patent warning to Coker in recalling the factthat John Jennings had been discharged previously for engaging in union activitiesaswell as by Sbarra's unique telephone call of the evening of May 10 whichended with a warning that "we have to stop" the Union from getting into thisstudio.This the Respondent did by discharging Coker the following morning BARD-TV247promptly upon receipt of proof of his successful organizational efforts.Renekconfirmed that it was Coker's union activities which had caused his discharge dur-ing a subsequent conversation with employee Hansen.Consequently the Trial Examiner is convinced and, therefore, finds that theRespondent discharged Gordon C. Coker on May 11, 1956, because of his mem-bership in, and activities on behalf of, the Union in violation of Section 8(a)(3)of the Act.2.The discharge of Frank NealRespondent's brief commenced its discussion of the Neal case as follows: "Theexaminer must admit fairly that the charge involving Neal is not an ordinary one.One would have to look far and wide in the annals of labor records to find asimilar situation upon which a union or the General Counsel has tried to base acase on facts similar to this.At best, one would conclude, even if all the accusa-tions of the Union and the General Counsel were admitted, that the Neal caseis `pretty poor picking."'On the contrary the Supreme Court of the United States on April 28, 1941,decided thePhelps Dodge Corp.case, 313 U.S. 177, which determined the lawapplicable to the Neal case.Even prior thereto, in 1939, the Board decided theWaumbec Millscase, 15 NLRB 37, which was affirmed in the First Circuit Courtof Appeals, 114 F. 2d 226.The law applicable to the Neal case has been longsettled.Factually the evidence is quite conclusive that on May 8 in answer to Neal'srequest for reemployment by the Respondent following his resignation of May 1,Moyer admittedly sent Neal to Renek stating, in substance, that Neal's reemploy-mentwas "up to Renek," not up to himself.That same evening Renek telephonedMoyer, mentioned Neal's request for reemployment and stated that he, Renek, hada man who was "dragging his feet" whom Renek was going to discharge and thatRenek expected to have Neal return to work on Sunday, May 13. Following thistelephone call Renek instructed Neal "to come back about noon Sunday," May 13.Employees of the station were so notified by Renek.Worsham even added hiscongratulations toNeal upon his impending return to the station.28The TrialExaminer believes, and therefore, finds that on May 8 Neal was reemployed bythe Respondent to return to work on May 13.Neal's problems began on May 10 when Renek discovered Neal driving arounddowntown Wichita with the known leader of the union drive, Coker.At that timeRenek asked Neal to give him the names of the leaders of the union drive whichNeal refused to do on the ground that he had not been at work and, therefore,did not know them.When Neal promised "to keep his ears open," Renek, uponinquiry by Neal, refused to rescind Neal's ordered reemployment.Upon returning to the station that afternoon apparently prior to Renek's return,Neal reiterated Renek's remark that it looked as though Neal wanted to returntowork in order to organize the station to Moyer who agreed that it did lookthat way, but who refused to say that Neal was discharged.29As he was leavingMoyer's office after this interview,Worsham congratulated Neal on his comingreturn to work.Early on the morning of May 11 the first thing Renek wanted to know, afterconfirming the fact that the Union had had a meeting the night before, was whatNeal had had to say about him, Renek.When Coker indicated that Neal thoughtthat Renek had been threatening his future employment because of his refusal todivulge the names of the leaders of the union movement, Renek indicated hisdispleasure by stating that he "would drive Neal through a wall."An hour or two after Coker's discharge Renek told Neal that he was fired "asof now."Moyer subsequently confirmed this decision on the ground that theRespondent was "reorganizing its floor" and so had no place for Neal.Exhibitsprepared by the Respondent and in evidence proved that no such "reorganization"took place.Moyer clearly was not giving Neal the true reason for his discharge.Some days thereafter Renek told Hansen that the cause of Neal's discharge wasNeal's refusal to divulge the names of the leaders of the union movement.There was no denial of this congratulatory statement by Worsham although bothMoyer find Worsham testified that on May 8 they had unanimously decided against thereemployment of Neal.The facts prove that there was no communication of this so-calledunanimous decision to any of the interested parties. In fact it was not even mentionedwhen the Neal case came up for discussion at the morning conference of May 11. Accord-ingly it is impossible for this Trial Examiner to believe that any such unanimous decisionwas ever made.21Moyercould not recall this meeting, 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe facts are quite conclusive, and the Trial Examiner finds, that the Respond-ent denied Neal reemployment or discharged him because the Respondent believed,rightly or wrongly, that Neal was an organizer of the union movement, was return-ing to work for that purpose, and had refused to divulge to Renek the names ofthe leaders of the union movement.Consequently the Trial Examiner must find that the Respondent refused toreemploy or discharged Neal on May 11, 1956, because of its belief that he wasa member of, and active on behalf of, the Union in violation of Section 8(a)(3)of the Act.3. Interference after May 10Respondent originally announced the discharge of Coker to its employees througha memorandum prepared by its attorney, the second paragraph of which read asfollows: "Mr. Coker has not been discharged by reason of labor activities."Ac-cording to the Respondent's testimony at the hearing, this memorandum was spe-cifically prepared and distributed to the employees in order to allay their fears,to stop any rumors, and to assure them that they would not be discharged forengagingin unionactivities.However, even as this reassuring document was being circulated among the em-ployees,Moyer and his supervisors had returned to work.Moyer called thereceptionist,Virginia Lee Martin, into his office for what he describedas a "pri-vate" and "not to be related to anyone" conversation where he demanded to knowwhy Martin's name had appeared on the union letter of May 11, assured her thatthe Union could not do her any good, and requested that she withdraw therefromwhich Martin finally agreed to do upon Moyer's promise that conditions at thestation would change.After this success Moyer called Director Hansen back into his private office forthe second time in 2 days, demanding to know what Hansen's name was doingon theunionletter.After Hansen failed to react to Moyer's pointed suggestionand announced his intention to remain with the majority of the production em-ployees, Renck took occasion to visit him in the studio, asking if he had heardabout Coker's discharge and then warned "you know that [Coker] was trying toform a union here."At about this same time Edwards was announcing "his surprise" to announcersMcElrath and Millar that they had joined IATSE.Although Edwards' approachwas rather more indirect than Moyer's and Renek's when he suggested that, asannouncers, they should join AFRA, an announcers' union, the purpose was thesame:withdrawal of the Respondent's employees from IATSE.Sbarra clearly had the same purpose in mind when he took McElrath and hiswife, Bo, who was also Sbarra's secretary, to a nearby restaurant for a quick cupof coffee during which the conversation got around to the Union.When McElrathstated that, among other things, he and his wife needed a union in order to pro-tect them from such discrimination as had already taken place and to prevent theirbeing discharged for engaging in union activities, Sbarra referred to those dis-charged and to those with whom McElrath still worked as a "bunch of bums" and"implored" McElrath not to drink the Union's whiskey and, as an intelligent per-son, to reach his own, and the "right decision," about the Union. Just so thatthere could be no doubt as to what the "right" answer was, Sbarra let theMcElraths know that he himself "hated unions."A day or so after his employment began on May 14 at KARD, Moyer calledemployee Price to his office, informed him that there was union talk in the studioand bluntly asked if Price was for the Union.Apparently satisfied when Pricestated that he was a Southerner and did not like unions, Moyer stated that hecould make up his own mind as to what he wanted to do about the Union 3uSometime in the latter part of May, Renek took occasion to ask employeeHippen if Hippen had anything to do with the Union and the union talk whichwas going on in the studio.When Hippen acknowledged that he did have, Renekwarned him that he would be discharged if he had anything more to do with theUnion and further that he had once before almost been discharged because theRespondent believed that he had been engagedin unionactivities.ClearlyMoyer, Renek, Edwards, and Sbarra embarked upon a concerted cam-paign of illegal interrogation of Respondent's employees as to their and the Union'sactivities on or before May 10, and on May 11 and thereafter, in concert theycontinued a campaign of fear, intimidation, and coercion of the employees inorder to force them to withdraw from or abandon the Union. The conversationsof Respondent's supervisors with the employees on and after May 10, were not30 Subsequently on May 31, Price joined the Union and on June 2 went on strike. KARD-TV249mere "isolated incidents" as contended by the Respondent but instead constituteda concerted drive or campaign headed and directed by Moyer "to stop the Union"and "to get rid of its leaders," even as announced to the employees by Renek andSbarra.This campaign constituted a violation of Section 8(a)(1) of the Act inthat it tended to interfere with, restrain, and coerce Respondent's employees intowithdrawing from the Union and into abandoning their right to engage in con-certed union activities in violation of the guarantees of Section 7 of the Act.TheTrial Examiner so finds.4.The Strike of June 2The complaint alleged that certain employees of the Respondent went on strikeon June 2, in protest against the unfair labor practices and the discriminatory con-duct 9f the Employer with regard to the said Coker and Neal and was, therefore,an unfair labor practice strike.On the other hand, the Respondent contended that the decision to strike wasmade at a meeting of the employees on May 31, which, according to Respondent,had been called exclusively for the purpose of receiving a report regarding theRespondent's reaction to the Union's request for bargaining and that it was theredetermined by the employees to protest the refusal of the Respondent to bargainby going on strike.According to the Respondent, consequently, the strike havingbeen caused by the Respondent's refusal to bargain constituted an economic, andnot an unfair labor practice, strike because there was no allegation in the com-plaint charging the Respondent with a refusal to bargain and at the hearing theGeneral Counsel had specifically disclaimed any contention that the strike was tobe considered an unfair labor practice strike because of any such refusal to bargainby the Respondent.It is true as the Respondent claims in its brief that the meeting of May 31, wasprimarily called for the purpose of making a request upon the Respondent thatitbargain with the Union and to determine what course of action the employeesshould take if that request were refused.However, contrary to the Respondent'sbrief, it is also true that at the May 31 meeting the employees present did in factinclude, among their other reasons for striking, the discriminatory discharges ofCoker and Neal as well as their own fear as to "whose head would roll next."Furthermore, contrary to Respondent's contention, bargaining includes much morethan merelynegotiatinga contract.It also includes an attempt to remedy pastgrievances such as the discriminatory discharges of Coker and Neal.The above finding is confirmed by the fact that on the first day of picketing,June 2, Coker and Neal wore picket signs bearing the inscription "KARD fired mebecause of union activities" and among the five other picket signs worn indis-criminately by striking employees throughout the strike were two reading as fol-lows:"Employees of KARD-TV protest the action of KARD-TV in dischargingitsemployees for participating in union activities."The remaining three signsprotested actions of the Respondent more applicable to a refusal-to-bargain con-tention.In addition the printed card headed "We are on strike because:" which thepickets handed to members of the public who asked what caused the strike readin part as follows:The majority of the employees of the Production Department of KARD-TVdesignated the IATSE as their bargaining agent.These employees so notifiedWilliam J. Moyer, general manager of KARD-TV on May 11, 1956.Within2 hours after KARD-TV had been so notified, it fired two of its employeeswho had designated the IATSE as their bargaining agent.The employees in the Production Department of KARD-TV are on strikein protest of the unfair labor practices committed by the officers of KARD-TV.The bargaining agent of these employees has endeavored to meet with thegeneralmanager of KARD-TV to discussthesematters and to negotiate acontract concerning wages, hours and conditions of employment of the Pro-duction employees of KARD-TV.The general manager of KARD-TVrefuses to meet with the bargaining agent of the Production employees.We appeal to you, as members of the public, to use your influence with theofficers of KARD-TV to change their attitude towards its employeesandreinstate the two fired employeesand to commence bargaining with our Union.[Emphasis supplied.]It is clear from the discussions at the meeting of May 31, the picketsigns andthe printed notice that the strikers went on strike in protest against the discrimina- 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDtory discharges of Coker and Neal, the Respondent's unfair labor practices towardsitsemployees and the Respondent's refusal to bargain.The Respondent's brief contended: "There is no evidence that the Companycommitted any acts of retribution during the period May 12, 1956, to June 2, 1956,against any of the employees who had indicated affiliation with the Union on May11, 1956, letter."This claim is not accurate.The undenied evidence proves thaton or about May 25, the Respondent through Renek told employee Hippen that,.if he continued his interest in the Union, he would be discharged.Although Pricetechnically does not qualify under the above-quoted contention of the Respondentbecause he had not indicated his affiliation with the Union in the May 11 letter,and in fact, had not even been an employee at that time, on or about May 15or 16, Moyer interrogated Price as to whether he was for or against the Union.Thus it is clear that, contrary to the Respondent's claim, the Respondent in factcontinued its campaign of interference, restraint, and coercion throughout thewhole period to June 2.It is well settled Board and court law that where there are several causes fora strike, some of which are economic and some of which are unfair labor prac-tices, the strike is an unfair labor practice strike.31So here where the strike wascaused, at least, in part by the Respondent's unfair and discriminatory practice indischarging Coker and Neal and by its long continued campaign of illegal inter-ference and coercion, the strike is an unfair labor practice strike.The under-signed so finds.Under well-established law, unfair labor practice strikers are entitled to rein-statement to their former or substantially equivalent positions upon making anunconditional request therefor.Such unconditional requests for reinstatement weremade on July 16, 1956, on behalf of employees Carter, Cole, Daley, Dalton,Goulart,Hansen,Hippen,Krkosska,McCabe, Jack McElrath, Bo McElrath,McOsker, Menefee, Millar, Parsons, and Smoot as well as for Virginia Lee Martin.Further unconditional requests for reinstatement were made by Millar on Decem-ber 13, McCabe and McOsker on December 27, and by Smoot on December 30.As had happened in the past, Respondent chose to ignore all suchrequests andthus refused the same.The evidence here also justifies a finding that the Respondent discharged allthe strikers on June 2 for their failure to report to work and to cross the estab-lished picket line.At 9 o'clock on June 2, Edwards told Hansen over the tele-phone "Mr. Moyer said that anyone who did not cross the picket line, theiremployment would be terminated-"That same day Edwards also told McElrath"from what I have heard, Mr. Moyer doesn't like unions and if you don't comeback to work, it may be expensive for you.salary-wise."Respondent alsoinstructed his office manager to inform anyone inquiring about any of the strikersthat such individual "was not working there any more" or "had not worked forthe Respondent since June 1."Respondent also complied with the statute of theState of Kansas requiring payment of wages to discharged employees within 10days of the date of their discharge by sending special payroll checkson June 7or 8 to all strikers in payment for their 1 day of work, June 1, subsequent tothe last regular payroll.Furthermore, Respondent began employing new person-nel on a permanent basis beginning on June 2, the day the strike began.Dis-charging an employee for engaging in a concerted union activity such as a strikeisa violation of Section 8(a)(3) of the Act.That this was, in fact, the reason for the discharge of the strikers is corrobo-rated by the discharge of Virginia Lee Martin who was discharged by Moyerupon her return from a prearranged and a preagreed upon vacation on June 17,because, inMoyer's words, "I don't consider you were loyal and you were aunion sympathizer."Thus the Trial Examiner must find that Respondent violated Section 8(a)(1) and(3) by refusing to reinstate those unfair labor practice strikers listed in AppendixA attached hereto upon their unconditional request therefor made on July 16, 1956.5.Defense of violence and strike misconductHaving heretofore found, contrary to the Respondent's first lines of defense,that the Respondent did commit unfair labor practices by discharging Coker andNeal and by interfering with, restraining, and coercing its employees for thepurpose of causing them to withdraw from or abandon the Union and theiractivities on its behalf, we now reach Respondent's last line of defense, to wit:ffi SpitzerMotor Sales, Inc.,102 NLRB 437, 452, enfd. 211 F.2d 235(C. A.2) ;WinterGarden Citrus Products Cooperative,114 NLRB1048, enfd.238 F. 2d128 (C.A. 5). KARD-TV251Respondent was justified in refusing reinstatement to all the strikers, includingCoker and Neal, because of acts of violence and serious strike misconduct occur-ring during the period of the strike in which striking employees either participated,abetted, or sympathized.As this is a purely defensive issue, having no materiality on the question astowhether the Respondent did in fact commit the unfair labor practices chargedwhere the General Counsel bears the burden of proof, on this issue of violenceand strike misconduct sufficient to relieve Respondent of the necessity of rein-statingunfair labor practice strikers and discriminatees, the Respondent mustbear the burden of proof and of going forward at least to the point of provingthat it had a bona fide belief that the strikers were guilty of misconduct of suffi-cientmagnitude as to make the strikers unfit for employment.In attempting to fulfill this burden, the Respondent introduceda great volumeof testimony to the effect that during the period of the strike from June 2 toJuly 16, some, but not all, identified strikers had committed the following acts ingeneral which Respondent maintained constituted "violence and strike misconduct":(1)As many as three, four, or five pickets had walked abreast on the 12-footwide sidewalk in front of the Respondent's studio, thereby, according to theRespondent's theory, committing serious strikemisconduct by interfering withpedestrian traffic in front of the Respondent's building.(2)Two women pickets, Krkosska and Menefee, walked the picket line in frontof the Respondent's studio for 11/2 hours on 1 day carrying large old-fashionedmen's umbrella (perhaps better described by the word "bumbershoots") thereby,according to the Respondent's theory, committing serious strike misconduct byinterferingwith pedestrian traffic in front of the Respondent's studio, by prevent-ing others on the street or sidewalk from reading advertising material paintedon the approximately 50-foot expanse of windows of the Respondent's buildingfacing upon the street, and by reason of the hazard allegedly created of physicaldamage to passing pedestrians from the ribs of said bumbershoots.(3)Numerous strikers parked their automobiles by the curb in front of theRespondent's studio and remained parked at that point throughout the day byputting nickels into the public parking meters every hour, thereby, according totheRespondent's theory, committing serious strike misconduct by incommodingpedestrian traffic on those occasions when the automobile doors next to the curbhappened to be open and also by forcing motorists seeking speedy entrance tothe Respondent's offices to seek parking places other than those directly in frontof the studio thereby interfering with Respondent's business.(4)On occasion two or three strikers were to be seen standing in the 2-foot-wide recess beyond the sidewalk proper in front of the 9-foot-wide set of doorsleading into the Respondent's offices at the studio, thereby, according to the Re-spondent's theory, committing serious strike misconduct by interfering with thosedesiring to enter or leave by the Respondent's front entrance.Respondent madeno claim thatingressor egress was ever blocked.On only two occasions was itclaimed that physical contact occurred between the strikers and any otherperson.On one of these occasions strikers Millar and McOsker appeared to be standingon the sidewalk near the front doors when Sbarra and Moyer left the studio bythe front door.Sbarra passed the pickets without physical contact, but Moyerchose to shove his way between the two pickets nearly knocking Millar off hisfeet.This incident constitutes the only occasion in this record of deliberate physi-cal contact during the whole period of the picketing. In the other episodeshoulders were brushed.(5)On two occasions Coker, while leaning against one of the parking meters inthe vicinity of the front door, spat in the direction of an employee leaving thefront door of the studio and about to enter upon the sidewalk.This, accordingto the Respondent's theory, constituted serious strike misconduct but at least oneof the nonstriking employees involved considered it amusing.The closest thespittlewas estimated to have come to the departing employee was as much as 3or 4 feet.(6) Strikers Price and Coker were said to have told certain nonstriking em-ployees, that they, the nonstriking employees, would lose their jobs at the studioafter the strikers got back in.According to the Respondent's theory, this wasalso serious strike misconduct.However, it appears that both Price and Cokerwere correctly stating the law as to the reinstatement of unfair labor practicestrikers.(7)On one occasion Coker was heard to yell "Hey" in the public alley a fewfeet away from the Respondent's open rear studio door which faced out upon apublic alley.This, according to the Respondent's theory, was serious strike mis-conduct inasmuch as the noise might have been picked up by the Respondent's 252DECISIONSOF NATIONALLABOR RELATIONS BOARDstudiomicrophones and broadcast, thus interfering with the Respondent's business.The Respondent applied this same theory to striker McCabe who allegedly eitherwhistled shrilly or blew a shrill whistle in this same public alley near the Re-spondent's open rear door.Both Coker and McCabe denied the testimony.(8)Respondent produced the testimony of James R. Davis, a nonstriking em-ployee, that sometime during the strike, striker Goulard asked himhow his gar-den was growing and told him to enjoy it while he could.Nothing untowardhappened to either Davis or the garden.What theory the Respondent had re-garding the making of this enigmatic remark is unknown except that the episodewas cited as violence and strike misconduct.Davis further testified that Cokerapplied the term "s-o-b" to him on one occasion during the strike when Cokerwas relating to Davis an appraisal of Davis which he, Coker, had received fromtwo other persons, one of whom was a college professor.On still another occa-sionDavis testified that he heard some unidentified person say the word "slut"as one Michelle Fauvret, a television personality at KARD, entered the studio.Fauvret, who was still employed by KARD, did not testify-nor was she unavail-able.(9)One day during the strike Edward Watson, then farm editor and camera-man at KARD testified that about noon as he was crossing the intersection ofDouglas and Broadway Streets in Wichita, reputedly the busiest street intersectionin the State of Kansas, about a block and a half from the studio while carryinga camera with the letters KARD-TV on it, he was bumped slightly by strikerGoulart who was crossing the intersection at the same time.The evidence showsthat Goulart and Watson were not even acquainted.(10)Certain of the strikers failed to return their company uniforms in timefor the uniforms to be placed in the weekly laundry which was regularly pickedup at the station on Tuesdays.One such uniform, valued new at $5 apparentlywas never returned.According to the Respondent's theory, this constituted seri-ous strike misconduct as it discommoded Respondent's regular business practice.(11)According to the Respondent's evidence there were more automobile motorsrevved up, more automobile doors closed in the public parking areas which aboundnear the studio, more automobiles driven through the public alley and moresounds like firecrackers exploding in the public alley on which the Respondent'sopened rear door faced than occurred prior to or following this strike.On oneoccasion an unidentified auto with a tin can or some other metal object attachedand banging on the public alley went past the studio rear doormaking con-siderable noise.According to the Respondent's theory, this constitutedseriousstrikemisconduct because it interfered with the Respondent's conduct of its busi-ness as thenoisemight have been picked up by the microphones and broadcast.Of course the Respondent could have closed its rear door but, due to the hotweather and the lack of air conditioning in the studio, that would have been in-convenient for the nonstriking employees.(12)The Union began the strike on June 2, which coincided with what wasknownas "ratingweek" in Wichita when a national organization polls the TVwatching public to ascertain the comparativelisteningand watching appeal ofthe various programs being broadcast.This, according to the Respondent's the-ory, constituted serious strikemisconduct because it could have interfered withtheRespondent's abilityto selladvertisingtimeto local and national adver-tisers becausethe higher the rating of the program the more attractive and theeasier it is to sell the advertising spot.As a matter of fact this rating weekresulted in a substantialrisein the Respondent's ratings.This, in general and in brief, constituted the type of evidence produced by theRespondent involving identified individual strikers (except in the case of para-graph 11 above where there was no identification of strikers allegedly involved).The Trial Examiner does not believe, even accepting the Respondent'stesti-mony at face value and disregarding the denials made by the individual strikers,that the above conduct constitutes violence and/or serious strike misconduct suffi-cient to prove even the identified individual strikers unfit for reinstatement.Thelocal police never interfered.The strikers were using public property for thepurposes for which it was intended.The dangers inherent in the bumbershootswere identical to that whenever or wherever women pedestrians are walking inthe rain or shading themselves from the sun.The interference with the Respond-ent's businesswas that customarily attending upon any strike.And while theTrialExaminer does not approve of spitting, the only violence which occurredduring the whole strike was that when Moyer chose to shove his way between 2pickets-although Sbarra had found that procedure unnecessary..In addition, the Trial Examiner must consider an offer of proofon "violenceand serious strikemisconduct" made by the Respondent, because theRespondent's KARD-TV253evidence shows that the Respondent considered these matters in refusing reinstate-ment to the entire group of strikers.This offer of proof referred to certain otherevents or happenings where the parties or forces responsible for damage doneduring the period of the strike were unknown and unidentified.The Respond-ent's theory was that, as these all happened with one exception during the periodof the strike, had not happened before and did not happen thereafter, the strikersmust be held responsible therefor.Admittedly the Respondent had no proofconnecting any of these events to either individual strikers, the group of strikersor the Union.Because of this failure of proof the Trial Examiner refused toadmit the proffered testimony.Respondent's offer in brief indicated that, during the period of the strike thefollowing occurred:(1) Scratches were discovered on two or three automobiles owned by employeesof KARD and parked in public parking lots back of the studio.(2)Four tires on an automobile operated by Michelle Fauvret, the TV person-ality at KARD, blew out a few minutes after she had left her parking place be-hind the studio, from having been slashed, according to the Respondent's theory,during the 2 or 3 minutes she had been inside the studio.(3)After having been driven some distance from the studio the radiator hoseon one car broke, according to the Respondent's theory, from having been slashed.(4)The taillight assembly on one automobile was discovered to have been in-jured.(5)One automobile burned up at the transmitter station.32(6)Anonymous telephone calls to Fauvret.(7)Exhaust fumes from automobiles drifted into the studio through the openrear door.(8)A merchant from Wichita conceled his TV advertising over KARD aftermembers of the Union threatened not to patronize his store.Another merchantrefused to appear on a KARD program after having been seen talking to pickets.(9)On June 2, Respondent's microwave dishes, weighing about 1,300 pounds,atop the Orpheum Theater Building close by Respondent's studio through whichtheRespondent's programs were transmitted from the downtown studio to theout-of-town transmitter, shifted 4 or 5 inches in direction, thus weakening thetransmitted signal.Admittedly the force or persons responsible for this movementwere not and could not be identified.Respondent attributed responsibility to theUnion and the strikers solely because it happened during the strike period.However, in the latter part of August some unknown and unidentified individualappeared on the roof of the Orpheum Theater, got himself knocked down inphysical combat with the Respondent's guard on duty there, but was allowed todisappear again still unidentified.Although this event occurred long after thestrike had ended and the strikers had applied for reinstatement, the Respondentstillblamed the Union and the strikers upon the dual assumption that this soli-tary individual intended to shift the 1,300 pounds of microwave dishes and thatonly the former strikers would have reason to try to interfere with the Respond-ent's business.Respondent's position in regard to the reinstatement of the strikers was setforth during a conference held by the Respondent's officers about July 18, whichDanielMoyer described as follows:THE WITNESS:What [George Brown] did say. "Well, Dan, now we believethat this whole course of conduct here that everybody is in it in some wayor another and I want to know from you whether in the case like where wewere talking about one person-perhaps we only had two acts of what wecould call misconduct against-whether we can refuse to rehire that personin connection with the activities which we believed the whole group wereengaged in."And I told Mr. Brown that it was my judgment that he couldand we reviewed in that connection the-what effect the nature of these actsof violence and misconduct in relation to a television broadcasting business.TRIAL EXAMINER: Let me see if I understand your testimony to date on this.You advised Mr. Brown that these acts of misconduct could be chargedagainst the group, is that right?THE WITNESS: That's correct.That is, up to that point. I go further thanthat.*******821n this case the General Counsel offered to prove that the insurance company andthe police determined the cause of the fire to have been defective wiring. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE WITNESS: I did state that as my conclusion. The reasons for my con-clusions are more extensive.THE WITNESS: As I said, we reviewed the whole course of conduct thathad taken place from June [2] up until July 16 in the attempt to base-toarrive at some reasonable basis for this. I mean the question was asked,well,how can we-let me see if I can pick somebody out here. I thinkMarilyn Menefee was one we discussed quite lengthy.*******THE WITNESS: I believe that up to that time we all three of us knew aboutthis umbrella matter and we tried to analyze the umbrella incident and I hadbeen very much disturbed with the umbrella incident because I am a shortman and my eyes are very important to me and my business and I knowthat I was afraid to walk by those umbrellas for fear either by intention orby accident I might have my glasses knocked off and my eyes hit and Mr.Brown-*******THE WITNESS: That's right, I am testifying as to what I said on the um-brella deal.Mr. Brown said, "Let's take Menefee," and I think that the onlything we charged her with is parading abreast with this umbrella deal andhe said, "Dan, do you think this is important?" and I told him how I feltabout the thing and how it affected me and he could see my point of viewand he said, "Well, I don't look at it as seriously as you do, I can see whereitmight be a hazard but I dont feel that strongly, but," he said, "Supposingthat is all we had against her in parading abreast."Well, I said, "George,you know what we have been through here," referring to all the things thatwe were engaged with during this period of picketing. I said, "Marilyn hasbeen out there on the picket line and she did engage [in picketing] with theseumbrellas and we have seen her with the group, in groups talking aroundwith them and she has been, we have seen her all during this time havingconversations with her and so forth," I said, "Don't you think that she knewallabout these acts that we consider very seriously," and he says, "Well,there is no question in my mind that all of them knew about these thingsand that they have been in sympathy with this course of conduct and haveencouraged it.""Well," I said, "I believe that the law would allow us torefuse to reinstateMarilyn for that reason, for the reason considering thetype of operation that we have here."And we talked then about what pos-sibly could result from a reinstatement of Marilyn with respect to the opera-tion or our business.And then we discussed the power of any one indi-vidual who might have tendencies toward violence or serious misconduct tocommit severe damage on our operation.That is, on the broadcasting opera-tion, our ability to telecast.And as a result of that discussion Mr. Brownconcluded, stated that he believed that we were taking a proper position byrefusing to reinstate anyone.And as a-W. J. Moyer and myself agreed tothat position.Thus, by the Respondent's reasoning, it was justified in refusing reinstatementto a striker regardless of whether that striker had actually participated in an actof violence personally because some acts of violence affecting the employer'sbusiness had occurred during the strike period, even though that act had beencommitted by persons or forces unknown and unidentified.Respondent's theoryisbased not upon the individual striker's aiding, abetting, or participating in actswhich the Respondent called violence and strike misconduct but upon the Re-spondent's belief that the individual strikers "knew of, encouraged or sympathizedwith" any and all such acts as occurred during the strike period.This theoryviolates a number of fundamental principles of American law, of agency andpersonal responsibility.It goes further than any Board or court decision on the.questionwhich this Trial Examiner has been able to locate. In fact, the Re-spondent cited no authority for its position. If the Respondent's colorful theory.isaccepted, it would make every striker, in effect, an insurer against the acts notonly of his union, his fellow strikers, third persons in general, but even of agentsprovocateurs.Obviously this is not good law.iBased upon this theory Respondent claims to have had a bona fide belief thatallof the strikers were guilty of such serious violence and strike misconduct asto justify it in refusing each of them reinstatement.However, such a beliefwithout a reasonable and legitimate basis hardly qualifies as being ' bona fide.The acts legitimately attributable to identified strikers do not justify a belief that BARD-TV255such individualshad thepropensity to violence and misconduct as claimed bytheRespondent.Such allegedcharacteristicshad neverbeen displayed duringthe period the strikershad been employedby KARD.Furthermore,the bonafides of this allegedbelief becomeeven more questionable when one considersthe fact that the Respondenteven refused reinstatement to employees whom itknew hadnever so much as engaged in picketing.Also the evidencereferred toheretofore tending toshow thattheRespondentconsideredthe strikers to havebeendischargedas of the firstday ofthe strikeand, therefore,prior to the com-mission ofany of theacts of so-called violence andstrikemisconduct,lead tothe conclusionthat theRespondent never intended to reinstate any of the strikersand that theviolence andstrikemisconduct theory was presentedsolely in orderto achievetheRespondent's intended result, i.e., the elimination of all unionadherents and sympathizers from employmenteven asithaddone in the case ofVirginiaLee Martin.Thus, withoutthe necessity of resolving the numerous conflicts of testimonycreated bythe denialsof the strikers that theyhad engaged in the conduct at-tributed to them by the Respondent, and takingtheRespondent'stestimony atface value,theTrialExaminermust holdthat the actions referredto by theRespondent do not constitute violence andstrikemisconductand further that,even if theyare so considered,they are not of sufficient gravity to justify theRespondent in refusing reinstatementof the identifiedparticipants therein and,therefore,much less those other strikers who had notparticipated.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of theRespondentset forthin section III, above,occurring inconnection with the operationsof theRespondentdescribedin section I, above,have a close,intimate, and substantial relation totrade, traffic,and commerceamong the several States,and tend to lead to labor disputesburdening and-ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices,itwill be recommended that it cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the Act.Ithaving been found that the Respondent discriminated in regard to the hireand tenure of employment of Gordon C. Coker and Frank Neal by dischargingthem on May 11, 1956, the Trial Examiner will recommend that the Respondentoffer to each of them immediate and full reinstatement to his former,or substan-tiallyequivalent position,without prejudice to his seniority or other rights andprivileges,and make him whole for any loss of pay he may have suffered byreason of said discrimination by payment to him of a sum of money equal tothatwhich he would have earned as wages from the date of the discriminationagainst him to the date of the offer of reinstatement less his net earnings duringsuch period, in accordance with the formula set forth in F.W. Woolworth Com-pany,90 NLRB 289.Ithaving also been found that the strike of June 2, 1956,was caused by Re-spondent'sunfair labor practices and that on July 16, 1956, Respondent refusedreinstatement to those unfair labor practice strikers listed in Appendix A attachedhereto after their unconditional request for reinstatement,theTrialExaminerwill recommend that the Respondent offer reinstatement and reimbursement toeach of said strikers in the manner and in the amount as set forth in the preced-ing paragraph.In the opinion of the Trial Examiner, the unfair labor practices committed bythe Respondent in the instant case are such as to indicate an attitude of oppo-sition to the purposes of the Act generally. In order, therefore,tomake effectivethe interdependent guarantees of Section 7 of the Act,thereby minimizing indus-trial strife which burdens and obstructs commerce,and thus effectuate the policiesof the Act,itwill be recommended that the Respondent cease and desist frominfringing in any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalAlliance of Theatrical State Employees & Moving Picture Ma-chine Operators of the U.S. & Canada,Motion Picture Projectionists,Local No.414,AFL-CIO, is a labor organizationwithinthemeaning of Section 2(5) oftheAct. 256DECISIONSOF NATIONALLABOR RELATIONS BOARD2. By discharging Gordon C.Coker and Frank Neal on May 11,1956, andbyrefusing to reinstate the unfair labor practice strikers listed in Appendix Aattached hereto on July 16, 1956, thereby discriminating in regard to their hireand tenure of employment and thus discouraging membership in InternationalAlliance of Theatrical Stage Employees&Moving Picture Machine Operators ofthe U.S.& Canada, Motion Picture Projectionists,Local No. 414,AFL-CIO, the`Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.-3.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act,Respondent has engagedin and is engaging in unfair labor practices within the meanmg of Section 8(a)(1)of the Act.-4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Emil A.Myrmo andArthurMyrmo,Partners d/b/a Geo. Myrmo& SonsandLeonard A.Drake and Henry Goodman,Jr.CasesNos. 36-CA-822 and 36-CA-824.December 2, 1958DECISION AND ORDEROn July 16, 1958, TrialExaminer Herman Marx issued his Inter-mediate Report in the above-entitledproceeding,findingthat theRespondent had engagedin and was engaging in certain unfair labor-practices and recommending that it ceaseand desisttherefrom andtake certain affirmative action,as setforth in the copy of the Inter-mediate Report attached hereto. Thereafter, both the Respondentand the General Counsel filed exceptions to the Intermediate Report,together with supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Inter--mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings,conclusions,and recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, asamended, the National LaborRelations Board hereby orders that Emil A. Myrmo and ArthurMyrmo, partners d/b/a Geo. Myrmo & Sons,Eugene,Oregon, itsofficers, agents,successors,and assigns shall :1.Cease and desist from :(a)Discouraging membership of their employeesin InternationalAssociation of Machinists, Lodge 1311, AFL-CIO, or in any other-labor organization, by discriminatorilyfailing or refusingto employ:any employee or applicant for employment, or in any other manner122 NLRB No. 40.